EXHIBIT 10.1

 

Published Deal CUSIP Number:    

Published Revolver CUSIP Number:    

 

 

AMENDED AND RESTATED FIVE-YEAR SENIOR CREDIT AGREEMENT

 

dated as of

 

November 14, 2018

 

among

 

TYCO ELECTRONICS GROUP S.A.,
as Borrower

 

TE CONNECTIVITY LTD.,
as Parent Guarantor

 

The Lenders Party Hereto,

 

BANK OF AMERICA, N.A.
as Administrative Agent,

 

DEUTSCHE BANK SECURITIES INC. and
JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agents

 

and

 

BNP PARIBAS, CITIBANK, N.A., and GOLDMAN SACHS BANK USA

 

as Co-Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC, and

GOLDMAN SACHS BANK USA,

 

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

20

Section 1.03

Terms Generally

20

Section 1.04

Accounting Terms; GAAP

21

Section 1.05

Exchange Rates; Currency Equivalents

21

Section 1.06

Additional Alternative Currencies

21

Section 1.07

Change of Currency

22

 

 

 

ARTICLE II THE CREDITS

22

 

 

 

Section 2.01

Commitments

23

Section 2.02

Loans and Borrowings

23

Section 2.03

Requests for Borrowings

23

Section 2.04

[Intentionally Omitted]

24

Section 2.05

Funding of Borrowings

24

Section 2.06

Interest Elections

25

Section 2.07

Termination and Reduction of Commitments

26

Section 2.08

Repayment of Loans; Evidence of Debt

27

Section 2.09

Prepayment of Loans

28

Section 2.10

Fees

28

Section 2.11

Interest

29

Section 2.12

Calculation of Interest and Fees

29

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

30

Section 2.14

Commitment Extensions

32

Section 2.15

Defaulting Lender Waterfall and Cure

32

Section 2.16

Increase in Commitments

33

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

34

 

 

 

Section 3.01

Organization; Powers

35

Section 3.02

Authorization; Enforceability

35

Section 3.03

Governmental Approvals; No Conflicts

35

Section 3.04

Financial Condition; No Material Adverse Effect

35

Section 3.05

Litigation and Environmental Matters

35

Section 3.06

Investment Company Status

36

Section 3.07

Taxes

36

Section 3.08

ERISA

36

Section 3.09

Disclosure

36

Section 3.10

Subsidiaries

37

Section 3.11

Margin Regulations

37

Section 3.12

Anti-Terrorism Law

37

Section 3.13

EEA Financial Institutions

38

 

 

 

ARTICLE IV CONDITIONS

38

 

 

 

Section 4.01

Effective Date

38

Section 4.02

Each Borrowing

39

 

i

--------------------------------------------------------------------------------



 

Table of Contents (continued)

 

 

 

Page

 

 

 

ARTICLE V COVENANTS

40

 

 

 

Section 5.01

Financial Statements and Other Information

40

Section 5.02

Existence; Conduct of Business

41

Section 5.03

Maintenance of Properties; Insurance

41

Section 5.04

Books and Records; Inspection Rights

42

Section 5.05

Compliance with Laws

42

Section 5.06

Use of Proceeds

42

Section 5.07

Liens

42

Section 5.08

Fundamental Changes

44

Section 5.09

Financial Covenant

45

Section 5.10

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

45

Section 5.11

Transactions with Affiliates

46

Section 5.12

Subsidiary Guarantors

47

Section 5.13

Subsidiary Debt

47

 

 

 

ARTICLE VI EVENTS OF DEFAULT

48

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

50

 

 

 

ARTICLE VIII GUARANTEE

54

 

 

 

Section 8.01

The Guarantee

54

Section 8.02

Guarantee Unconditional

54

Section 8.03

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

54

Section 8.04

Waiver by the Guarantor

55

Section 8.05

Subrogation

55

Section 8.06

Stay of Acceleration

55

Section 8.07

Payments

55

 

 

 

ARTICLE IX YIELD PROTECTION, ILLEGALITY AND TAXES

55

 

 

 

Section 9.01

Alternate Rate of Interest

55

Section 9.02

Illegality

56

Section 9.03

Increased Costs

56

Section 9.04

Break Funding Payments

57

Section 9.05

Taxes

57

Section 9.06

Matters Applicable to all Requests for Compensation

59

Section 9.07

Mitigation Obligations

59

Section 9.08

Inability to Determine Rates

60

 

 

 

ARTICLE X MISCELLANEOUS

61

 

 

 

Section 10.01

Notices

61

Section 10.02

Waivers; Amendments

62

Section 10.03

Expenses; Indemnity; Damage Waiver

63

Section 10.04

Successors and Assigns

65

 

ii

--------------------------------------------------------------------------------



 

Table of Contents (continued)

 

 

 

Page

 

 

 

Section 10.05

Survival

69

Section 10.06

Counterparts; Integration; Effectiveness

70

Section 10.07

Severability

70

Section 10.08

Right of Setoff

70

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

71

Section 10.10

Waiver of Jury Trial

72

Section 10.11

Waiver of Immunities

72

Section 10.12

Judgment Currency

72

Section 10.13

Headings

72

Section 10.14

Confidentiality

72

Section 10.15

Electronic Communications

73

Section 10.16

USA PATRIOT Act Notice

75

Section 10.17

Interest Rate Limitation

75

Section 10.18

No Fiduciary Duty

75

Section 10.19

Electronic Execution of Assignments and Certain Other Documents

76

Section 10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

76

Section 10.21

Amendment and Restatements

77

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES:

 

 

 

Schedule 1.01 - Pricing Grid

 

 

 

Schedule 2.01 - Commitments

 

 

 

Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

 

 

 

EXHIBITS:

 

 

 

Exhibit A - Form of Note

 

 

 

Exhibit B - Form of Assignment and Assumption

 

 

 

Exhibit C-1 - Form of opinion of general counsel of Guarantor

 

 

 

Exhibit C-2 - Form of opinion of special Luxembourg counsel

 

 

 

Exhibit C-3 - Form of opinion of special Switzerland counsel

 

 

 

Exhibit C-4 - Form of opinion of special New York counsel

 

 

 

Exhibit D - Form of Subsidiary Guaranty

 

 

 

Exhibit E - Form of Solvency Certificate

 

 

--------------------------------------------------------------------------------



 

FIVE-YEAR SENIOR AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated
as of November 14, 2018 (the “Closing Date”), among TYCO ELECTRONICS GROUP S.A.,
a Luxembourg public limited liability company (société anonyme) having its
registered office at 46 Place Guillaume II, L-1648 Luxembourg and registered
with the Luxembourg trade and companies register (Registre de commerce et des
sociétés, Luxembourg) under number B.123549 (the “Borrower”), TE CONNECTIVITY
LTD., a Switzerland company (the “Parent Guarantor”), the LENDERS party hereto,
BANK OF AMERICA, N.A., as Administrative Agent.

 

WHEREAS, the Borrower, the Parent Guarantor, the lenders from time to time party
thereto and Deutsche Bank AG New York Branch, as Administrative Agent, entered
into that certain Five-Year Senior Credit Agreement dated as of June 24, 2011
(as amended or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”);

 

WHEREAS, pursuant to the Second Amendment to Five-Year Senior Credit Agreement
entered into by and among the parties to the Existing Credit Agreement, dated as
of December 9, 2015, Bank of America, N.A. assumed all of the rights and
obligations of the Administrative Agent under the Existing Credit Agreement; and

 

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement to make certain amendments and modifications, all
as more fully set forth herein; and

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                                      Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“ABR Borrowing” shall have the meaning provided in Section 1.02.

 

“Act” shall have the meaning provided in Section 10.16.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders under this Agreement and the other Loan
Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the office
address, facsimile number, electronic mail address, telephone number and account
information set forth on Schedule 10.01 with respect to the Administrative Agent
and such currency, or such other address, facsimile number, electronic mail
address, telephone number or account information with respect to such currency
as shall be designated by the Administrative Agent in a notice to the Borrower
and the Lenders.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or

 

--------------------------------------------------------------------------------



 

cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.

 

“Affiliate Transactions” shall have the meaning provided in Section 5.11.

 

“Agent Parties” shall have the meaning provided in Section 10.15(f).

 

“Aggregate Commitments” means the aggregate Commitments of all the Lenders. The
initial Aggregate Commitments as of the Closing Date is $1,500,000,000.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a Eurodollar
Borrowing with a one-month interest period commencing on such day plus 1.00%.
For purposes of this definition, the LIBO Rate shall be determined using the
LIBO Rate as otherwise determined by the Administrative Agent in accordance with
the definition of LIBO Rate, it being understood that (x) if a given day is a
Business Day, such determination shall be made on such day based on the BBA
LIBOR (as defined in the definition of “LIBO Rate”) announced on such day for
dollar deposits with a one-month maturity or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Alternate Base Rate due to a
change in the Base Rate, the Federal Funds Effective Rate or such LIBO Rate
shall be effective from and including the effective date of such change in the
Base Rate, the Federal Funds Effective Rate or such LIBO Rate, respectively.
Notwithstanding the foregoing, if the Alternate Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Alternative Currency” means each of the following currencies: Euro, Sterling
and Yen, together with each other currency (other than Dollars) that is approved
in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Exchange Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $750,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Anti-Terrorism Laws” shall have the meaning provided in Section 3.12(a).

 

“Applicable Margin” means, with respect to (x) any Eurodollar Loan, the rate per
annum set forth on the Pricing Grid set forth on Schedule 1.01 hereto, opposite
the reference to the applicable Index Debt Rating under the heading “Applicable
Margin for Eurodollar Loans” and (y) any ABR Loan, the rate per annum set forth
on the Pricing Grid set forth on Schedule 1.01 hereto, opposite the reference to
the applicable Index Debt Rating under the heading “Applicable Margin for
Eurodollar Loans” less 100 basis points; any change in the Applicable Margin
resulting from an Index Debt Rating Change shall be determined in accordance
with Schedule 1.01 and shall be effective on the date of such Index Debt Rating
Change.

 

2

--------------------------------------------------------------------------------



 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative
Agent, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment. It is understood and
agreed that the Applicable Time for borrowings and payments of a Loan in
Alternative Currency shall be the times set forth in Section 2.03 and
Section 2.09 unless the Administrative Agent gives notice otherwise prior to the
initial borrowing of such Loan.

 

“Approved Fund” shall have the meaning assigned to such term in Section 10.04.

 

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Deutsche
Bank Securities Inc., BNP Paribas Securities Corp., Citigroup Global Markets
Inc., J.P. Morgan Securities LLC, and Goldman Sachs Bank USA in each case in its
respective capacity as a Joint Lead Arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its base rate or prime rate in effect at its
principal office in New York City.  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

3

--------------------------------------------------------------------------------



 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” shall have the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and which shall be in a form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York, Charlotte, North Carolina and Richardson, Texas;
provided that:

 

(a)                                 when used in connection with a Eurodollar
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurodollar Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurodollar Loan, means a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurodollar Loan denominated in a currency other than Dollars or
Euro, means any such day on which dealings in deposits in the relevant currency
are conducted by and between banks in London or other applicable offshore
interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurodollar Loan denominated in a currency other than Dollars or
Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by

 

4

--------------------------------------------------------------------------------



 

any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 9.03(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time (if fully drawn), as such commitment may be (a) reduced from time to
time pursuant to Section 2.07, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

“Communications” shall have the meaning assigned to such term in Section 10.15.

 

“Compensation Period” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Consenting Lender” shall have the meaning assigned to such term in
Section 2.14.

 

“Consolidated” refers to the consolidation of accounts of the Parent Guarantor
and its consolidated Subsidiaries in accordance with GAAP (or if the Parent
Guarantor has adopted IFRS for SEC reporting purposes, then in accordance with
IFRS).

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense, (d) the amount, if any, by
which net periodic costs for defined benefit pension plans and post-retirement
benefit plans exceeds minimum required cash contributions, (e) any extraordinary
expenses or losses, (f) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (g) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(h) any other nonrecurring or non-cash charges (including charges incurred with
respect to the Transactions), and minus, to the extent included in calculating
such Consolidated Net Income for such period, the sum of (a) any extraordinary
income or gains, (b) gains on the sales of assets outside of the ordinary course
of business and gains from discontinued operations, (c) any gains on the
retirement of debt identified in the Consolidated statements of cash flows and
(d) any other nonrecurring or non-cash income, all as determined on a
Consolidated basis.  If during such period the Parent Guarantor or any
Subsidiary shall have made an acquisition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such acquisition
occurred on the first day of such period.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Parent Guarantor and
its Consolidated Subsidiaries for such period

 

5

--------------------------------------------------------------------------------



 

plus (b) if a Permitted Securitization Transaction outstanding during such
period is accounted for as a sale of accounts receivable, chattel paper, general
intangibles or the like under GAAP, the additional consolidated interest expense
that would have accrued during such period had such Permitted Securitization
Transaction been accounted for as a borrowing during such period, determined on
a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Parent Guarantor for such period; provided that, losses from the
TSA shall be added back to Consolidated Net Income, and income from the TSA
shall be deducted from Consolidated Net Income.

 

“Consolidated Subsidiary” means any Subsidiary that is consolidated into the
Parent Guarantor’s financial statements in accordance with GAAP.

 

“Consolidated Tangible Assets” means, at any time, the ‘Total Assets’ less
‘Intangible assets, net’, appearing on the Consolidated balance sheet of the
Parent Guarantor as of the end of the most recently concluded fiscal quarter of
the Parent Guarantor.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Parent Guarantor determined on a Consolidated basis, as of
such date; provided that Guarantees shall be valued at the amount thereof, if
any, reflected on the consolidated balance sheet of the Parent Guarantor;
provided, further, that if a Permitted Securitization Transaction is outstanding
at such date and is accounted for as a sale of accounts receivable, chattel
paper, general intangibles, or the like, under GAAP, or, if adopted at such
time, IFRS, Consolidated Total Debt determined as aforesaid shall be adjusted to
include the additional Debt, determined on a consolidated basis as of such date,
which would have been outstanding at such date had such Permitted Securitization
Transaction been accounted for as a borrowing at such date; provided, further,
that Consolidated Total Debt shall not include Debt of a joint venture,
partnership or similar entity which is Guaranteed by the Parent Guarantor or a
Consolidated Subsidiary by virtue of the joint venture, partnership or similar
arrangement with respect to such entity or by operation of applicable law (and
not otherwise) except to the extent that the aggregate outstanding principal
amount of such excluded Debt at such date exceeds $75,000,000.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal amount
of all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments; (c) all obligations of such Person in respect of the
deferred purchase price of property or services recorded on the books of such
Person (except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing is outstanding (or
such reimbursement obligation is otherwise not contingent) and such
non-contingent obligation is not reimbursed within five Business Days of such
drawing; (e) (x) the net capitalized amount of all obligations of such person as
lessee which are capitalized on the books of such Person in accordance with GAAP
as in effect at the Closing Date or (y) upon the convergence of GAAP with IFRS
or the replacement by the Parent Guarantor of GAAP with the adoption of IFRS (in
accordance with the terms hereof ), (i) with respect to obligations in existence
at the time of such convergence or adoption (including any renewals or
extensions thereof), the amounts which were capitalized immediately prior to
such convergence or adoption of IFRS and which remain capitalized on the books
of such Person in accordance with IFRS and (ii) with respect to all other
obligations, the

 

6

--------------------------------------------------------------------------------



 

capitalized amount of all obligations of such person as lessee which are
capitalized on the books of such Person in accordance with IFRS, less up to
$200,000,000 of any increase to such capitalized amounts from leases effected
after the date of such convergence or adoption of IFRS solely to the extent such
amounts would not have been capitalized on the books of such Person in
accordance with GAAP as in effect at the Closing Date; (f) all Debt of others
secured by any Lien on property of such Person, whether or not the Debt secured
thereby has been assumed, but only to the extent of the lesser of the face
amount of the obligation or the fair market value of the assets so subject to
the Lien; and (g) all Guarantees by such Person of Debt of others (except the
Parent Guarantor or any Subsidiary); provided that the term “Debt” shall not
include:

 

(A)                               Intercompany Debt (except that, for the
purposes of Sections 5.10 and 5.11, Debt shall include Intercompany Debt); or

 

(B)                               obligations in respect of trade and
performance letters of credit or bank guaranties supporting trade and normal
course projects, such as construction of fiber optic communications systems by
the subsea communications business and similar accounts payable arising in the
ordinary course of business, or

 

(C)                               Nonrecourse Debt; or

 

(D)                               any amounts owing by a TSA Obligor under the
TSA, unless:

 

(I)                                   an involuntary proceeding shall have been
commenced or an involuntary petition shall have been filed seeking
(i) liquidation, winding up, reorganization or other relief in respect of such
TSA Obligor or its debts, or of a substantial part of its Consolidated assets,
under any bankruptcy, insolvency, receivership or similar law of any
jurisdiction now or hereafter in effect, or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official has occurred
for such TSA Obligor or for a substantial part of its respective Consolidated
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

(II)                              such TSA Obligor shall have (i) voluntarily
commenced any proceeding or filed any petition seeking liquidation, winding up,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law of any jurisdiction now or hereafter in effect, (ii) consented to
the institution of, or failed to contest in a timely and appropriate manner, any
proceeding or petition described in clause (I) above, (iii) applied for or
consented to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such TSA Obligor or for a substantial part
of its respective Consolidated assets, (iv) filed an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) made a general assignment for the benefit of creditors, or (vi) taken any
action for the purpose of effecting any of the foregoing; or

 

(III)                         such TSA Obligor shall have admitted in writing
its inability or fail generally to pay its debts as they become due.

 

“Declining Lender” shall have the meaning assigned to such term in Section 2.14.

 

7

--------------------------------------------------------------------------------



 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to make available its
portion of any Loan or Borrowing or fund any portion of the Loans required to be
funded by it hereunder, within two Business Days of the date such amounts were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date such amounts were required to be funded hereunder, (c) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Lender or its assets to be, insolvent or has become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not (i) result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets, (ii) permit such Lender (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender or (iii) prohibit such Lender from
performing its obligations under this Agreement, (d) has notified the
Administrative Agent and/or any Obligor or has made a public statement to the
effect (x) that it does not intend to comply with its obligations under Sections
2.01 or Section 2.05, as the case may be, in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations under the
respective Section (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or (y) of the events
described in preceding clause (c), (e) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (e) upon receipt of such
written confirmation by the Administrative Agent or the Borrower, as the case
may be) or (f) has become the subject of a Bail-In Action.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Exchange Rate (determined in respect of the most recent Revaluation Date)
for the purchase of Dollars with such Alternative Currency.

 

8

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
failure of a Plan to make the minimum required contributions (as defined in
Section 412 of the Code); (c) the filing pursuant to Section 412(c) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Parent Guarantor or
any of its ERISA Affiliates of any liability under Title IV of ERISA (other than
payment of PBGC premiums) with respect to the termination of any Plan; (e) the
receipt by the Parent Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the PBGC’s intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(g) the receipt by the Parent Guarantor or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Parent Guarantor or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA; or (h) the failure to timely make any
required

 

9

--------------------------------------------------------------------------------



 

contribution or premium payment in respect of any Plan or contribution in
respect of any Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurodollar Loan” shall have the meaning provided in Section 1.02.

 

“Eurodollar Reserve Percentage” means in respect of any Lender and for any day
during any Interest Period, the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board of Governors of the Federal Reserve System for determining such
Lender’s reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to “Eurocurrency liabilities”, as in
effect from time to time (“FRB Regulation D”).

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin. Eurodollar Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurodollar Loans.

 

“Event of Default” shall have the meaning assigned to such term in Article VI.

 

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent for the purchase of such currency with another currency, as published on
the applicable Bloomberg screen page at or about 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made. In the event that such rate does not appear on the applicable Bloomberg
screen page, the “Exchange Rate” with respect to the purchase of such currency
with another currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or in the absence of such agreement, such
“Exchange Rate” shall instead be the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (other than Taxes withheld at the source) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.04(e)), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 9.05(e) (except to the
extent such failure is attributable to a Change in Law), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional

 

10

--------------------------------------------------------------------------------



 

amounts from any Obligor with respect to such withholding tax pursuant to
Section 9.05(a), and (d) any United States federal withholding tax that would
not have been imposed but for a failure by such recipient (or any financial
institution through which any payment is made to such recipient) to comply with
the applicable requirements of FATCA.

 

“Executive Order” shall have the meaning provided in Section 3.12(a).

 

“Existing Credit Agreement” shall have the meaning provided in the introductory
paragraph hereto.

 

“Existing Litigation” shall have the meaning assigned to such term in
Section 3.05(a).

 

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.14.

 

“Facility Fee” shall have the meaning assigned to such term in
Section 2.10(a)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, in no event shall the Federal Funds Effective
Rate be less than zero.

 

“Fitch” means Fitch Investor’s Service, Inc. and any successor to its business
of rating debt securities.

 

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(h).

 

11

--------------------------------------------------------------------------------



 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantors” mean the Parent Guarantor and any Subsidiary Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“IFRS” means International Financial Reporting Standards in effect from time to
time in the United States of America.

 

“Increase Effective Date” shall have the meaning provided in Section 2.16(d).

 

“Indebted Subsidiary” shall have the meaning provided in Section 5.10(ix).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning provided in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any Person other than the Parent
Guarantor or subject to any other credit enhancement (it being understood that
coupon step-ups in the Borrower’s long-term indebtedness shall not be deemed
credit enhancement).

 

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of Schedule
1.01, each Index Debt Rating Change to be deemed to take effect on the date on
which the relevant change in rating is first publicly announced by S&P, Moody’s
or Fitch, as the case may be.

 

“Information” shall have the meaning provided in Section 10.14.

 

“Intangible Assets” means, at any date, the amounts (if any) stated under the
heading (i) Goodwill and (ii) Intangible assets, net, or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Parent Guarantor prepared on a Consolidated basis as of
such date.

 

12

--------------------------------------------------------------------------------



 

“Intercompany Debt” means (i) indebtedness of the Parent Guarantor owed to a
Subsidiary and (ii) indebtedness of a Subsidiary owed to the Parent Guarantor or
another Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, and which shall be in a
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one week
or one, two, three or six months, or, if approved by each Lender, twelve months,
thereafter, as the Borrower may elect, upon notice received by the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the first day of such Interest Period, or such other
period as requested by the Borrower and agreed to by all the Lenders in
accordance with Section 2.03(b); provided, that

 

(i)                                     if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

 

(ii)                                  any Interest Period of one or more whole
months that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; and

 

(iii)                               the Borrower may not select any Interest
Period that may end after the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling, Yen; in each case as long as there is a published LIBO Rate with
respect thereto.

 

“LIBO Rate” means, (a) with respect to any Eurodollar Borrowing for any Interest
Period denominated in a LIBO Quoted Currency, the British Bankers Association
London Interbank Offered Rate (“BBA LIBOR”), as it is published by Reuters or
any successor to or substitute for such service, providing rate quotations of
BBA LIBOR, as determined by the Administrative Agent from time to time

 

13

--------------------------------------------------------------------------------



 

for purposes of providing quotations of interest rates applicable to deposits in
the relevant currency in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in the relevant currency with a maturity
comparable to such Interest Period and (b) with respect to a Eurodollar
Borrowing for any Interest Period denominated in any Non-LIBO Quoted Currency,
the rate per annum as designated with respect to such Alternative Currency at
the time such Alternative Currency is approved by the Administrative Agent and
the Lenders pursuant to Section 1.06(a). Notwithstanding the foregoing, if the
LIBO Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

 

“LIBO Screen Rate” means the LIBO Rate quote on the applicable screen page the
Administrative Agent designates to determine the LIBO Rate (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).

 

“LIBO Successor Rate” shall have the meaning specified in Section 9.08.

 

“LIBO Successor Rate Conforming Changes” shall have the meaning specified in
Section 9.08.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any) and each Subsidiary
Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement and may consist of ABR Loans or Eurodollar Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Parent Guarantor
and its Subsidiaries taken as a whole, (b) the ability of the Obligors to
perform their obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Parent Guarantor and its Subsidiaries in an aggregate
principal amount outstanding, on any date of determination, which exceeds
$100,000,000 (or, (x) solely for purposes of Section 5.12, $50,000,000 and
(y) solely for purposes of clauses (f) and (g) of Article VI, $250,000,000).

 

“Maturity Date” means November 14, 2023, or the applicable anniversary thereof
as determined in accordance with Section 2.14.

 

“Maturity Extension Request” shall have the meaning assigned to such term in
Section 2.14.

 

“Maximum Rate” shall have the meaning provided in Section 10.17.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

14

--------------------------------------------------------------------------------



 

“New Lenders” shall have the meaning provided in Section 2.16(c).

 

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Parent Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Parent Guarantor outstanding at such time incurred on terms
that recourse may be had to such Consolidated Person only by enforcing the
lender’s default remedies with respect to specific assets which constitute
collateral security for such Debt and not by way of action against such
Consolidated Person (nor against the Parent Guarantor or such other Consolidated
Person of the Parent Guarantor) as a general obligor in respect of such Debt
(subject to, for the avoidance of doubt, customary exceptions contained in
non-recourse financings to the non-recourse nature of the obligations
thereunder).

 

“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means the Borrower and the Guarantors.

 

“OFAC” shall have the meaning provided in Section 3.12(a).

 

“Other Currency” shall have the meaning provided in Section 10.12.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Participant” shall have the meaning assigned to such term in Section 10.04.

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.4(e).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Payee” shall have the meaning provided in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

15

--------------------------------------------------------------------------------



 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Parent Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Parent Guarantor or such Subsidiary and was not created in
contemplation of any such event (“Acquired Debt”) and any Refinancing thereof;
provided if such Acquired Debt is Refinanced, it shall constitute Permitted
Acquired Debt only if the Borrower is the obligor thereunder.

 

“Permitted Jurisdiction” means each of Denmark, Finland, Germany, Ireland,
Luxembourg, Netherlands, Sweden, Switzerland and the United Kingdom.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Parent Guarantor and/or any of its
Subsidiaries, and financing secured by the assets so sold, pursuant to which the
Parent Guarantor and its Subsidiaries realize aggregate net proceeds from any
such transaction or series of related transactions of not more than $750,000,000
in the aggregate at any one time outstanding, including, without limitation, any
revolving purchase(s) of such assets where the maximum aggregate uncollected
purchase price (exclusive of any deferred purchase price) therefor does not
exceed $750,000,000 in the aggregate at any one time outstanding.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 10.15.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Parent Guarantor or any Subsidiary, as the case may be, that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Public Lender” shall have the meaning provided in Section 10.15(c).

 

“Qualified Acquisition” shall mean any acquisition that (a) involves the payment
of consideration (including Debt assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) by the Parent Guarantor and its
Consolidated Subsidiaries in excess of $750,000,000 and (b) is designated as a
“Qualified Acquisition” by the Borrower in a written notice to the
Administrative Agent.

 

“Rate of Exchange” shall have the meaning provided in Section 10.12.

 

16

--------------------------------------------------------------------------------



 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” shall have the meaning assigned to such term in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Parent Guarantor or
any of its Subsidiaries or any ERISA Event, in each case in which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have a Material Adverse Effect.

 

“Required Currency” shall have the meaning provided in Section 10.12.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time; provided that the Applicable Percentage of any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means (a) with respect to the Parent Guarantor, the Chief
Executive Officer, President, Executive Vice President and Chief Financial
Officer, Executive Vice President and General Counsel, Treasurer, any Senior
Vice President, or Secretary of the Parent Guarantor, and (b) with respect to
the Borrower, a Director of the Borrower, and, solely for purposes of notices
given pursuant to Article II, any other officer of the Borrower so designated by
the foregoing officer in a notice to the Administrative Agent or any other
officer or employee of the Borrower designated in or pursuant to an agreement
between the Borrower and the Administrative Agent.

 

“Revaluation Date” means with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurodollar Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurodollar Loan denominated in
an Alternative Currency pursuant to Section 2.06, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State or (b) to the knowledge of the

 

17

--------------------------------------------------------------------------------



 

Parent Guarantor or the Borrower, the European Union, the Government of Canada
or Her Majesty’s Treasury of the United Kingdom, in each case required to be
observed by the Borrower and its Subsidiaries.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, the Crimea
region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, the European Union, the Government of Canada or Her
Majesty’s Treasury of the United Kingdom, (b) any Person organized or resident
in a Sanctioned Country where doing business with such Person would be in
violation of any applicable Sanctions law required to be observed or (c) to the
knowledge of the Borrower, any Person owned or controlled by, or acting on
behalf of, any such Person.

 

“Scheduled Unavailability Date” shall have the meaning provided in
Section 9.08(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(i)                                     the proportionate share attributable to
such Subsidiary of the total assets of the Parent Guarantor (after intercompany
eliminations) exceeds 15% of the total assets of the Parent Guarantor,
determined on a Consolidated basis as of the end of the most recently completed
fiscal year; or

 

(ii)                                  the Parent Guarantor’s and its
Subsidiaries’ equity in the income of such Subsidiary from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principles exceeds 15% of Consolidated income of the Parent Guarantor
from continuing operations before income taxes, any loss on the retirement of
debt, extraordinary items, cumulative effect of a change in accounting
principles, and before any impairment charges, determined for the most recently
completed fiscal year.

 

For the avoidance of doubt, the Borrower shall at all times be deemed a
“Significant Subsidiary”.

 

“Solvency Certificate” means a certificate of the Chief Financial Officer of the
Parent Guarantor in the form attached hereto as Exhibit E.

 

“SPC” shall have the meaning assigned to such term in Section 10.04(h).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

18

--------------------------------------------------------------------------------



 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which more than 50% of the shares
of securities or other interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

 

“Subsidiary” means any subsidiary of the Parent Guarantor.

 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

“Successor” shall have the meaning provided in Section 5.08.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“Total Leverage Ratio Step Up” shall have the meaning provided in Section 5.09.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“TSA” means the Tax Sharing Agreement, dated as of June 29, 2007, among TE
Connectivity Ltd., Tyco International Ltd. and Covidien plc (formerly known as
Covidien Ltd.), as in effect on the date hereof.

 

“TSA Obligor” means any obligor among TE Connectivity Ltd., Tyco International
Ltd. and Covidien plc (including, in each case, any successor in interest
thereof) under the TSA.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

19

--------------------------------------------------------------------------------



 

“United States” and “U.S.” mean the United States of America.

 

“Upfront Fee” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Parent Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

Section 1.02                                      Classification of Loans and
Borrowings.  For purposes of this Agreement and the other Loan Documents, Loans
or Borrowings may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or an “ABR Borrowing”).

 

Section 1.03                                      Terms Generally.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references appear
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder

 

20

--------------------------------------------------------------------------------



 

(and each division of any limited liability company that is a subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

 

Section 1.04                                      Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change not otherwise addressed herein occurring after the date
hereof in GAAP (including the adoption of IFRS as described below) or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP (or such adoption
of IFRS) or in the application thereof, then (i) the Administrative Agent and
the Borrower shall negotiate in good faith to amend such provision to preserve
the original intent thereof in light of such change in GAAP (or such adoption of
IFRS) which will be subject to the approval of the Required Lenders and
(ii) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. If the Borrower notifies the Administrative Agent that it is required
to report under IFRS or has elected to do so through an early adoption policy,
“GAAP”, as used herein, shall mean “IFRS”. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements referenced in
Section 3.04(a) for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

Section 1.05                                      Exchange Rates; Currency
Equivalents.

 

(a)                                 The Administrative Agent shall determine the
Exchange Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Loans denominated in Alternative Currencies.  Such
Exchange Rates shall become effective as of such Revaluation Date and shall be
the Exchange Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by the Parent Guarantor hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurodollar Loan,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Eurodollar Loan is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent using the Exchange Rate as of the most recent Revaluation Date.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

21

--------------------------------------------------------------------------------



 

Section 1.06                                      Additional Alternative
Currencies.

 

(a)                                 The Borrower may from time to time request
that Eurodollar Loans be made in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Eurodollar Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 15 Business Days prior to the
date of the desired Borrowing (or such other time or date as may be agreed by
the Administrative Agent in its sole discretion).  The Administrative Agent
shall promptly notify each Lender thereof.  Each Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurodollar Loans in such requested currency.

 

(c)                                  Any failure by a Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender to permit Eurodollar Loans to be made in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurodollar Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Loans. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.06, the Administrative Agent shall promptly so notify the
Borrower.

 

Section 1.07                                      Change of Currency.

 

(a)                                 Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such 
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

22

--------------------------------------------------------------------------------



 

ARTICLE II

 

THE CREDITS

 

Section 2.01                                      Commitments.  Subject to the
terms and conditions set forth herein, each Lender agrees to make Loans to the
Borrower in Dollars or in one or more Alternative Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
then applicable Commitment, (ii) the total Revolving Credit Exposures exceeding
the then applicable total Commitments or (iii) the aggregate amount of all Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02                                      Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their then applicable respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

 

(b)                                 Subject to Section 9.03, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement or result in any obligations of the Borrower to pay
additional amounts under Section 9.03 or 9.05.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, and at the time each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 (except that any such Borrowing may be
in the aggregate amount that is equal to the entire unused balance of the total
Commitments).  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not be more than a total of ten (10) Eurodollar
Borrowings outstanding at the same time.

 

Section 2.03                                      Requests for Borrowings.

 

(a)                                 To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or a Borrowing
Request, (i) in the case of a Eurodollar Borrowing denominated in Dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing (except as provided in Section 2.03(b)), (ii) in the
case of an ABR Borrowing, not later than 12 noon, New York City time, on the
date of the proposed Borrowing and (iii) in the case of a Eurodollar Borrowing
denominated in an Alternative Currency, not later than 11:00 a.m., New York City
time, four Business Days (or five Business Days in the case of a Special Notice
Currency) before the date of the proposed Borrowing (except as provided in
Section 2.03(b)).  Each Borrowing Request shall be irrevocable and if made
telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

23

--------------------------------------------------------------------------------



 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05;
and

 

(vi)          the currency of the requested Borrowing.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing if such Borrowing is for a Loan denominated
in Dollars, and a Eurodollar Loan for a Loan denominated in an Alternative
Currency.  If no election as to the currency of such Borrowing is specified,
then the requested Borrowing shall be made in Dollars. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

(b)           The Borrower may request a Eurodollar Borrowing having an Interest
Period other than one week or one, two, three or six months or, if available and
approved by each Lender, twelve months, in duration as provided in the
definition of “Interest Period” by notifying the Administrative Agent not later
than 11:00 a.m., New York City time, (x) four Business Days prior to the
requested date of such Borrowing denominated in Dollars and having such Interest
Period and (y) five Business Days (or six Business Days in the case of a Special
Notice Currency) prior to the requested date of such Borrowing denominated in an
Alternative Currency and having such Interest Period, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them;
and not later than 8:00 a.m., New York City time, on the Business Day after
receiving such request from the Borrower, the Administrative Agent shall notify
the Borrower whether or not the requested Interest Period has been agreed to by
all the Lenders.  If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

 

Section 2.04                            [Intentionally Omitted]

 

Section 2.05                            Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of Same Day Funds by 1:00 p.m., New York
City time, in the case of (x) any Eurodollar Loan denominated in Dollars,
(y) 2:00 p.m., New York City time, in the case of an ABR Loan, and (z) not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loan in an Alternative Currency, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
will make all funds so received

 

24

--------------------------------------------------------------------------------



 

available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent in New York City or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent in the applicable Borrowing Request.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, or by 1:00 p.m. New York City time on the proposed date of such
Borrowing, in the case of ABR Borrowings, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If and to the extent that
such Lender did not make available such Lender’s share of such Borrowing, then
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Overnight Rate from time
to time in effect plus the Administrative Agent’s standard processing fee for
interbank compensation.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with the interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

Section 2.06                            Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, facsimile or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable and, if made telephonically,
shall be confirmed promptly in a signed notice by hand delivery, facsimile or
electronic mail to the Administrative Agent of a written Interest Election
Request.

 

25

--------------------------------------------------------------------------------



 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
subject to Section 2.03(b); and

 

(v)           the currency of the resulting Borrowing; provided that, no Loan
may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify (i) an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration or (ii) a currency, then the
Borrower shall be deemed to have selected the currency of the original
Borrowing.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  If the Borrower fails to timely request a continuation of
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurodollar Loans in their original currency with an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default
under clauses (a), (b), (h), (i), (j), (n) and (o) of Article VI has occurred
and is continuing and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as such Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.07                            Termination and Reduction of
Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

26

--------------------------------------------------------------------------------



 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Credit Exposures would exceed
the Aggregate Commitments. The amount of any such Aggregate Commitment reduction
shall not be applied to the Alternative Currency Sublimit unless otherwise
specified by the Borrower or if the Alternate Currency Sublimit would exceed the
Aggregate Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof, provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any notice pursuant
to this Section 2.07(c), the Administrative Agent shall advise the Lenders of
the contents thereof.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

 

Section 2.08                            Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the currency of each Loan made hereunder and (iv) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement or the other Loan
Documents.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns).  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after

 

27

--------------------------------------------------------------------------------



 

assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the payee named therein (or to such payee and its registered
assigns).

 

Section 2.09                            Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part subject to prior notice in
accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed in a signed notice sent by facsimile or electronic mail in a form
acceptable to the Administrative Agent) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
4:00 p.m., New York City time, one Business Day before the date of prepayment
and (iii) in the case of prepayment of a Eurodollar Borrowing denominated in an
Alternative Currency, not later than 11:00 a.m., New York City time, four
Business Days (or five Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies), before the date of prepayment.  Each
such notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07(c).  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02(c).  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and break funding payments to the extent required by Section 9.04.

 

(c)           If the Administrative Agent notifies the Borrower at any time that
the total Revolving Credit Exposures at such time exceed an amount equal to 105%
of the Aggregate Commitments then in effect, then, within five Business Days
after receipt of such notice, the Borrower shall prepay Loans in an aggregate
amount at least equal to such excess.

 

(d)           If the Administrative Agent notifies the Borrower at any time that
the total outstanding amount of all Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105%  of the Alternative Currency
Sublimit then in effect, then, within five Business Days after receipt of such
notice, the Borrower shall prepay Loans denominated in Alternative Currencies in
an aggregate amount sufficient to reduce such outstanding Loans as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

Section 2.10                            Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender the following fees:

 

(i)            on the Closing Date, an upfront fee in an amount equal to the
product of (x) such Lender’s Commitment amount, multiplied by (y) the rate
separately agreed with such Lender (the “Upfront Fee”); and

 

28

--------------------------------------------------------------------------------



 

(ii)           a facility fee, which shall accrue on the daily amount of the
then applicable Commitment of such Lender (whether used or unused) during the
period from and including the earlier of the Effective Date and the date that is
45 days following the Closing Date to but excluding the date on which such
Commitment terminates, at the rate per annum set forth on the Pricing Grid
opposite the reference to the applicable Index Debt Rating under the heading
“Facility Fee” (the “Facility Fee”); provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
Facility Fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure.  Facility Fees accrued through and including the last
Business Day of March, June, September and December of each year shall be
payable on each such last day, commencing on the first such date to occur after
the date hereof; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.

 

(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Upfront Fees and Facility Fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 2.10, each Defaulting Lender shall be entitled to receive a Facility Fee
for any period during which that Lender is a Defaulting Lender only to extent
allocable to the outstanding principal amount of the Loans funded by it.

 

Section 2.11                            Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Obligor under any Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

29

--------------------------------------------------------------------------------



 

Section 2.12                            Calculation of Interest and Fees.

 

(a)           All interest hereunder shall be computed on the basis of a year of
360 days, except that (x) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) and (y) interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, interest shall be computed in accordance with such market
practice.  The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error. With respect to all Non-LIBO Quoted Currencies, the calculation
of the applicable interest rate shall be determined in accordance with market
practice.

 

(b)           All fees hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

Section 2.13                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)           Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 9.03, 9.04 or 9.05, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due to the Administrative Agent, at the Administrative
Agent’s Office in Dollars and in Same Day Funds, without set off or
counterclaim.  Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative Agent
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be received by it in the United States.  If,
for any reason, any Borrower is prohibited by any law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon; provided
that no amount shall be deemed to have been received on the next succeeding
Business Day if the Borrower provides the Administrative Agent with written
confirmation of a Federal Reserve Bank reference number no later than (x) 4:00
p.m., New York City time, on the date when due in the case of payments in
Dollars or (y) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency.  All such payments shall be
made to the Administrative Agent at the applicable Administrative Agent’s
Office, except that payments pursuant to Sections 9.03, 9.04, 9.05 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder,

 

30

--------------------------------------------------------------------------------



 

such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or such other obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments that shall be
equitable so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to any Obligor or any
Affiliate or subsidiary thereof (as to which the provisions of this paragraph
shall apply).  The Borrower and the Parent Guarantor each consent to the
foregoing and each agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and the Parent
Guarantor rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower or the Parent
Guarantor in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.13(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)            Notwithstanding anything to the contrary contained herein, the
provisions of this Section 2.13 shall be subject to the express provisions of
this Agreement which require, or permit, differing payments to be made to
Lenders that are not Defaulting Lenders as opposed to Lenders that are
Defaulting Lenders.

 

31

--------------------------------------------------------------------------------



 

 

Section 2.14         Commitment Extensions.  The Borrower, may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given not less than 45 days and not more than 90 days prior to each of
the first and second anniversary of the Closing Date (each such notice a
“Maturity Extension Request”), request that the Lenders extend the Maturity Date
for an additional one-year period, in each such case. Each Lender shall, by
notice to the Borrower and the Administrative Agent given not later than the
20th day after the date of the Administrative Agent’s receipt of the Borrower’s
respective Maturity Extension Request, advise the Borrower whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender” and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Lender that has not
so advised the Borrower and the Administrative Agent by such 20th day shall be
deemed to have declined to agree to such extension and shall be a Declining
Lender. If Lenders constituting the Required Lenders shall have agreed to a
Maturity Extension Request, then the Maturity Date shall, as to the Consenting
Lenders, be extended by one year to the anniversary of the Maturity Date in
effect at such time as to such Consenting Lenders. The decision to agree or
withhold agreement to any Maturity Extension Request shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the then existing Maturity Date as to any such Declining Lender in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the account of such
Declining Lenders hereunder, shall be due and payable on the Existing Maturity
Date, and on the Existing Maturity Date the Borrower shall also make such other
prepayments of its Loans pursuant to Section 2.09 as shall be required in order
that, after giving effect to the termination of the Commitments of, and all
payments to, Declining Lenders pursuant to this Section 2.14, (i) no Lender’s
Revolving Credit Exposure shall exceed such Lender’s then applicable Commitment
or (ii) the total Revolving Credit Exposure shall not exceed the then applicable
total Commitments. Notwithstanding the foregoing provisions of this
Section 2.14, the Borrower shall have the right, pursuant to Section 10.04(g),
at any time prior to the then Existing Maturity Date, to replace a Declining
Lender with a Lender or other financial institution that will agree to a
Maturity Extension Request so long as the Required Lenders shall have granted
their consent to such Maturity Extension Request, and any such replacement
Lender shall for all purposes constitute a Consenting Lender. Notwithstanding
the foregoing, no extension of the Maturity Date pursuant to this paragraph
shall become effective unless (x) the Borrower shall have satisfied each of the
conditions precedent set forth in Sections 4.01(e) and (h) and
Section 4.02(a) and (b) modified, in each case, as appropriate to apply to each
such extension and the Administrative Agent shall have received a certificate to
that effect dated the applicable effective date of such extension and executed
by a Responsible Officer of the Parent Guarantor and (y) on or before the
proposed effective date of such extension, each Obligor shall have delivered to
the Administrative Agent a certificate executed by a Responsible Officer
certifying and attaching the resolutions adopted by such Obligor approving or
consenting to such extension.

 

Section 2.15         Defaulting Lender Waterfall and Cure.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

 

(a)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.13(c) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required

 

32

--------------------------------------------------------------------------------



 

by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(b)           If the Borrower and the Administrative Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments hereunder, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Section 2.16                            Increase in Commitments.

 

(a)           Request for Increase.  If no Event of Default exists at the time
of such request, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments; provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000 and increments of $5,000,000 in
excess thereof, (ii) the aggregate amount of all such requests cannot exceed
$500,000,000 and (iii) the Aggregate Commitments cannot exceed $2,000,000,000 at
any one time.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which the
applicable Lenders are requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to such
Lenders).

 

(b)           Lender Elections to Increase.  Each applicable Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase, the
Borrower may also invite additional Persons to become Lenders (“New Lenders”)
pursuant to a joinder agreement in form and substance

 

33

--------------------------------------------------------------------------------



 

reasonably satisfactory to the Administrative Agent, and subject to the approval
of the Administrative Agent to the extent the Administrative Agent’s approval
would be required under Section 10.04(b)(i)(B) for an assignment to such Person.

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Obligor dated as of the Increase Effective Date signed by a
Responsible Officer of such Obligor (A) certifying and attaching the resolutions
adopted by such Obligor, approving or consenting to such increase, and
(B) certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects), on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (y) no Event of Default exists or would
result therefrom, (ii) the Borrower shall deliver or cause to be delivered any
other customary documents as reasonably requested by the Administrative Agent in
connection with any such increase in the Aggregate Commitments, (iii) the
Borrower shall pay any applicable fee (in an amount, and to the extent, mutually
agreed upon at the time of such election to increase) related to each such
increase (including, without limitation, any applicable arrangement, upfront
and/or administrative fee) and (iv) (A) upon the reasonable request of any New
Lender made at least five days prior to the Increase Effective Date, the
Borrower shall have provided to such New Lender, and such New Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Act, in each case at
least two days prior to the Increase Effective Date and (B) at least five days
prior to the Increase Effective Date, if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Borrower shall
have delivered, to each New Lender that so requests, a Beneficial Ownership
Certification.  The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 9.04) to the extent necessary to keep the outstanding Loans ratable
among the Lenders’ applicable percentages of the Aggregate Commitments arising
from any non-ratable increase in the Commitments under this Section.  For
avoidance of doubt, no such increase shall modify the Alternative Currency
Sublimit unless otherwise agreed in accordance with the terms of this Agreement.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.02 to the contrary.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

34

--------------------------------------------------------------------------------



 

 

Section 3.01         Organization; Powers.  Each Obligor is a company duly
organized or formed and validly existing under the laws of its jurisdiction of
organization or formation.  Each Obligor has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that failure to have any
such power or governmental license, authorization, consent or approval could
not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
have a Material Adverse Effect.

 

Section 3.02         Authorization; Enforceability.  The Transactions are within
such Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and each other
Loan Document to which such Obligor is a party has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and (b) will not violate,
contravene, or constitute a default under any provision of (i) any applicable
law or regulation, (ii) the charter, by-laws or other organizational documents
of such Obligor, (iii) any order, judgment, decree or injunction of any
Governmental Authority, (iv) any agreement or instrument evidencing or governing
Debt of such Obligor, except for any contravention or default under any such
agreement or instrument evidencing or governing such Debt in an aggregate
principal amount, individually or in the aggregate for all such agreements or
instruments in respect of which there is a contravention or default, not in
excess of $25,000,000 or (v) any other material agreement or instrument binding
upon such Obligor or its assets.

 

Section 3.04                            Financial Condition; No Material Adverse
Effect.

 

(a)           The Parent Guarantor has heretofore furnished to the
Administrative Agent its Consolidated balance sheet and statements of income,
shareholders equity and cash flows, as and for the fiscal year ended
September 28, 2018, reported on by Deloitte & Touche LLP, independent registered
public accounting firm.  Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Parent Guarantor as of such date and for such period in
accordance with GAAP.

 

(b)           Since September 28, 2018, other than matters described in the
Parent Guarantor’s filings of Forms 10-Q on or before the Closing Date, there
has been no Material Adverse Effect.

 

Section 3.05                            Litigation and Environmental Matters

 

(a)           There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Obligors, threatened against or affecting the Parent Guarantor
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination which could, based upon the facts and circumstances in
existence at the time this representation and warranty is made or deemed made,
reasonably be expected to result in a Material Adverse Effect, other than the
matters described in the Parent Guarantor’s filings of Forms 10-K, 10-Q or 8-K,
in each case on or before the Closing Date (the “Existing Litigation”), and
other than shareholders’ derivative litigation or shareholders’ class actions
based on the same facts and circumstances as the Existing Litigation,

 

35

--------------------------------------------------------------------------------



 

or (ii) that could reasonably be expected to adversely affect the validity or
enforceability of any of the Loan Documents or the Transactions.

 

(b)           Except with respect to any matters that could not, based upon the
facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect and except for the matters described in the Parent Guarantor’s
filings of Forms 10-K, 10-Q or 8-K, in each case on or before the Closing Date,
neither the Parent Guarantor nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to any Environmental Liability.

 

Section 3.06         Investment Company Status.  No Obligor is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

Section 3.07         Taxes.  Each of the Parent Guarantor and its Significant
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent Guarantor or such
Significant Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not, based upon
the facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.08         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect. 
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Accounting Standards
Certification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount which could based upon the facts and
circumstances existing at the time this representation and warranty is made or
deemed made, reasonably be expected to result in a Material Adverse Effect. The
Borrower represents and warrants as of the Closing Date that the Borrower is not
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
in connection with the Loans or the Commitments.

 

Section 3.09         Disclosure.  All information heretofore furnished by or on
behalf of the Obligors to the Administrative Agent or the Lenders in connection
with this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that with
respect to projections and other forward-looking information, the Obligors
represent and warrant only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward-looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that such projections
will be realized. As of the Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
material respects.

 

36

--------------------------------------------------------------------------------



 

Section 3.10         Subsidiaries.  Each Subsidiary is duly organized or formed,
validly existing and (to the extent such concept is applicable to it) in good
standing under the laws of its jurisdiction of organization or formation, except
where the failure to be so organized, existing or in good standing could not,
based upon the facts and circumstances existing at the time this representation
and warranty is made or deemed made, reasonably be expected to have a Material
Adverse Effect.  Each Subsidiary has all legal powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except to the extent that failure to have any such
power or governmental license, authorization, consent or approval could not,
based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
have a Material Adverse Effect.

 

Section 3.11         Margin Regulations.  No Obligor is engaged principally or
as one of its important activities in the business of buying or carrying margin
stock within the meaning of Regulation U of the Board.

 

Section 3.12         Anti-Terrorism Laws, etc.

 

(a)   Neither the Borrower, the Parent Guarantor nor any of its Subsidiaries is
in violation of the foreign assets control regulations of the U.S. Treasury
Department’s Office of Foreign Asset Control (“OFAC”) (31 CFR, Subtitle B,
Chapter V, as amended), Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”), the Act or, to the
knowledge of the Parent Guarantor and the Borrower, any sanctions or
requirements imposed under similar laws or regulations enacted or enforced by
the European Union or Her Majesty’s Treasury of the United Kingdom required to
be observed by the Parent Guarantor and its Subsidiaries (collectively, the
“Anti-Terrorism Laws”), in each case in which could reasonably be expected to
have a Material Adverse Effect or except as described in the Parent Guarantor’s
filings of Forms 10-K, 10-Q or 8-K.  Neither the Borrower, the Parent Guarantor
nor any of its Subsidiaries is any of the following:

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a Person that is named as a “specially designated national and
blocked person” on the most current list published by the OFAC at its official
website or any replacement website or other replacement official publication of
such list; or

 

(iv)          to the knowledge of the Parent Guarantor and the Borrower, a
Person that is subject to any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the European Union or Her
Majesty’s Treasury of the United Kingdom required to be observed by the Parent
Guarantor and its Subsidiaries.

 

(b)           Neither the Borrower, the Parent Guarantor nor any of its
Subsidiaries (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of a Person
described in Section 3.12, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or

 

37

--------------------------------------------------------------------------------



 

avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law; provided that to the
extent the foregoing representation pertains to Anti-Terrorism Laws of the
European Union or Her Majesty’s Treasury of the United Kingdom, such
representation is made only to the knowledge of the Parent Guarantor and
Borrower.

 

(c)           The Borrower, the Parent Guarantor and their respective
Subsidiaries and, to the knowledge of the Borrower, each of their directors,
officers and employees is in compliance with the United States Foreign Corrupt
Practices Act of 1977, except to the extent that failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.13             EEA Financial Institutions.  No Obligor is an EEA
Financial Institution.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01             Effective Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)           The Administrative Agent (or its counsel) shall have received on
or before the date of this Agreement from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)           The Administrative Agent (or its counsel) shall have received a
Note executed by the Borrower in favor of each Lender that requested a Note
prior to the Closing Date in accordance with Section 2.08(e).

 

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of this Agreement) of (i) the general counsel of the Parent Guarantor in
substantially the form attached as Exhibit C-1, (ii) Allen & Overy, société en
commandite simple, special Luxembourg counsel of the Borrower in substantially
the form attached as Exhibit C-2, (iii) Bär & Karrer AG, special Switzerland
counsel of the Parent Guarantor, in substantially the form attached as
Exhibit C-3 and (iv) Weil Gotshal & Manges, LLP, special New York counsel of the
Obligors in substantially the form attached as Exhibit C-4.

 

(d)           The Administrative Agent shall have received on or before the date
of this Agreement certified copies of the charter, by-laws and other
constitutive documents of each Obligor and of resolutions of the Board of
Directors of each Obligor authorizing the Transactions, together with incumbency
certificates dated the date of this Agreement evidencing the identity, authority
and capacity of each Person authorized to execute and deliver this Agreement,
the other Loan Documents and any other documents to be delivered by such Obligor
pursuant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

38

--------------------------------------------------------------------------------



 

(e)           The Administrative Agent shall have received (x) a certificate,
dated the date of this Agreement and signed by a Responsible Officer, confirming
that (i) the representations and warranties of each Obligor set forth in
Article III of this Agreement are true and correct and (ii) no Default or Event
of Default has occurred and is continuing and (y) a Solvency Certificate, dated
the date of this Agreement and signed and certified by the Chief Financial
Officer of the Parent Guarantor.

 

(f)            The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided by Section 10.09(d).

 

(g)           The Administrative Agent shall have received payment of Upfront
Fees for the account of each Lender pursuant to Section 2.10(a)(i).

 

(h)           The Borrower shall have paid all fees required to be paid by it to
the Administrative Agent, the Arrangers and the Lenders and, unless waived by
the Administrative Agent and the Arrangers, the Borrower shall have paid, to the
extent invoiced and received by the Borrower prior to the Closing Date, all
legal fees and expenses of the Administrative Agent and the Arrangers required
to be paid pursuant to the terms of this Agreement.

 

(i)            (i) Upon the reasonable request of any Lender made at least five
days prior to the Closing Date, the Borrower shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least three days prior to the Closing Date and (ii) at
least three days prior to the Closing Date, if the Borrower or the Parent
Guarantor qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower or Parent Guarantor, as applicable, shall have
delivered, to each Lender that so requests at least five days prior to the
Closing Date, a Beneficial Ownership Certification in relation to such Borrower
or Parent Guarantor, as applicable.

 

The Administrative Agent shall (i) notify the Borrower and the Lenders of the
satisfaction of the conditions described in clauses (a) through (j) above on the
Closing Date and (ii) notify the Borrower and the Lenders of the Effective
Date.  Each such notice shall be conclusive and binding.

 

Section 4.02             Each Borrowing.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (other than any conversion or
continuation of any Loan) is subject to the satisfaction of the following
conditions:

 

(a)           The representations and warranties of the Obligors set forth in
Article III of this Agreement (other than Sections 3.04 and 3.05(a)(i)) or any
other Loan Document, or which are contained in any certificate or notice
delivered at any time by any Obligor under or in connection herewith or
therewith, shall be true and correct in all material respects (unless already
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects) on and as of the date of such Borrowing,
before and after giving effect to such Borrowing, or if any such representation
or warranty was made as of a specific date, such representation and warranty was
true and correct in all material respects on and as of such date.

 

(b)           At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

 

39

--------------------------------------------------------------------------------



 

(c)           The Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.

 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in paragraphs
(a) and (b) of this Section.

 

ARTICLE V

 

COVENANTS

 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Parent Guarantor (and
the Borrower and each other Obligor, where applicable) covenants and agrees with
the Lenders that:

 

Section 5.01             Financial Statements and Other Information.  The Parent
Guarantor will furnish to the Administrative Agent (which, except as otherwise
provided below with respect to subsections (a), (b) or (e), the Administrative
Agent shall promptly furnish to each Lender):

 

(a)           within 120 days after the end of each fiscal year of the Parent
Guarantor, its audited Consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of internationally recognized standing in a
manner complying with the applicable rules and regulations promulgated by the
SEC;

 

(b)           within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Guarantor, its Consolidated balance
sheet and the related statement of operations and cash flows for the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of the previous fiscal
year, all certified as to GAAP (subject to the absence of footnotes, audit and
normal year-end adjustments), or if adopted by the Parent Guarantor for SEC
reporting purposes, IFRS, on behalf of the Parent Guarantor by the Chief
Financial Officer or the chief accounting officer of the Parent Guarantor or a
Responsible Officer;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate on behalf of the Parent Guarantor signed
by the Chief Financial Officer or the chief accounting officer of the Parent
Guarantor or a Responsible Officer (i) certifying as to whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating whether the Parent Guarantor was in compliance with
Section 5.09;

 

(d)           within five Business Days after any Responsible Officer obtains
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate on behalf of the Parent Guarantor
signed by a Responsible Officer setting forth, in reasonable detail, the nature
thereof and the action which the Parent Guarantor is taking or proposes to take
with respect thereto;

 

40

--------------------------------------------------------------------------------



 

(e)           promptly upon the filing thereof, copies of all final registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), final reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and proxy statements which the Parent Guarantor or the Borrower
shall have filed with the SEC;

 

(f)            promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Parent
Guarantor specifying the nature of such Reportable Action and what action the
Parent Guarantor is taking or proposes to take with respect thereto;

 

(g)           from time to time, upon reasonable notice, such other information
regarding the financial position or business of the Parent Guarantor and its
Subsidiaries, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request; and

 

(h)           if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, upon any request in writing therefor,
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Parent Guarantor posts such
documents, or provides a link thereto on the Parent Guarantor’s website on the
Internet at www.te.com (or such other website as the Parent Guarantor may
designate in a writing delivered to the Administrative Agent), or at
sec.gov/edaux/searches.htm; or (ii) on which such documents are posted on the
Parent Guarantor’s behalf, or delivered to the Administrative Agent by the
Parent Guarantor in accordance with Section 10.15.

 

Section 5.02             Existence; Conduct of Business.  The Parent Guarantor
will:

 

(a)           not engage in any material business other than the holding of
stock and other investments in its Subsidiaries and activities reasonably
related thereto; and

 

(b)           preserve, renew and keep in full force and effect, and will cause
each Significant Subsidiary to preserve, renew and keep in full force and effect
(i) their respective legal existence and (ii) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, unless in the case of either (x) the failure of the Parent Guarantor
to comply with subclause (b)(ii) of this Section 5.02 or (y) the failure of a
Significant Subsidiary to comply with clause (b) of this Section 5.02, such
failure could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect;

 

provided that nothing in this Section 5.02 shall prohibit (x) any transaction
permitted by Section 5.08 and (y) the Parent Guarantor or the Borrower from
reincorporating in any Permitted Jurisdiction, any state of the United States or
the District of Columbia.

 

Section 5.03             Maintenance of Properties; Insurance.  The Parent
Guarantor will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by and commercially
available to companies engaged in the same or similar businesses operating in
the same or similar locations, except in the case of each of clause (a) and
(b) to

 

41

--------------------------------------------------------------------------------



 

the extent that the failure to do so could not, based upon the facts and
circumstances existing at the time, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04             Books and Records; Inspection Rights.  The Parent
Guarantor will keep, and will cause each Consolidated Subsidiary to keep, proper
books of record and account in which true and correct entries shall be made of
its business transactions and activities so that financial statements of the
Parent Guarantor that fairly present its business transactions and activities
can be properly prepared in accordance with GAAP, or IFRS, if adopted by the
Parent Guarantor for SEC reporting purposes or upon the convergence of GAAP to
IFRS.  The Parent Guarantor will, and will cause each Significant Subsidiary to,
permit any representatives designated by the Administrative Agent or by any
Lender through the Administrative Agent, upon reasonable prior notice, at all
reasonable times and as and to the extent permitted by applicable law and
regulation, and at the Administrative Agent’s or such Lender’s expense, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances, accounts and condition with its
officers, employees (in the presence of its officers) and independent
accountants (in the presence of its officers); provided that (i) such designated
representatives shall be reasonably acceptable to the Borrower, shall agree to
any reasonable confidentiality obligations proposed by the Borrower, and shall
follow the guidelines and procedures generally imposed upon like visitors to
Borrower’s facilities and (ii) unless a Default or Event of Default shall have
occurred and be continuing, such visits and inspections shall occur not more
than once in any fiscal year.

 

Section 5.05             Compliance with Laws.  The Parent Guarantor will, and
will cause each Significant Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so could not, based upon the facts and
circumstances existing at the time, reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.06             Use of Proceeds.  The proceeds of each Borrowing made
under this Agreement will be used by the Borrower for working capital, capital
expenditures, general corporate purposes and other lawful corporate purposes of
the Borrower, including to repay other Debt of the Parent Guarantor and its
Subsidiaries, to consummate acquisitions and to repurchase equity.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing,
and the Borrower shall not, directly or indirectly, use or otherwise make
available, and the Parent Guarantor and the Borrower shall procure that its
Subsidiaries and, to the knowledge of the Borrower and the Parent Guarantor, its
or their respective directors, officers and employees shall not, directly or
indirectly, use or otherwise make available, the proceeds of any Borrowing for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, 
except, in each case where such activities, business or transaction does not
violate any applicable Sanctions law required to be observed, or in any manner
that would result in the violation of any Sanctions required to be observed by
any party hereto.

 

Section 5.07             Liens.  The Parent Guarantor will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

 

(a)           any Lien existing on any asset on the Closing Date;

 

(b)           any Lien on any asset securing the payment of all or part of the
purchase price of such asset upon the acquisition thereof by the Parent
Guarantor or a Subsidiary or securing Debt (including any obligation as lessee
incurred under a capital lease) incurred or assumed by the

 

42

--------------------------------------------------------------------------------



 

Parent Guarantor or a Subsidiary prior to, at the time of or within one year
after such acquisition (or in the case of real property, the completion of
construction (including any improvements on an existing property) or the
commencement of full operation of such asset or property, whichever is later),
which Debt is incurred or assumed for the purpose of financing all or part of
the cost of acquiring such asset or, in the case of real property, construction
or improvements thereon; provided, that in the case of any such acquisition,
construction or improvement, the Lien shall not apply to any asset theretofore
owned by the Parent Guarantor or a Subsidiary, other than assets so acquired,
constructed or improved;

 

(c)           any Lien existing on any asset or Stock of any Person at the time
such Person is merged or consolidated with or into the Parent Guarantor or a
Subsidiary which Lien was not created in contemplation of such event;

 

(d)           any Lien existing on any asset at the time of acquisition thereof
by the Parent Guarantor or a Subsidiary, which Lien was not created in
contemplation of such acquisition;

 

(e)           any Lien arising out of the Refinancing of any Debt secured by any
Lien permitted by any of the subsections (a) through (d) of this Section 5.07,
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses incurred in connection with such
Refinancing and except as a result of the capitalization or accretion of
interest) and is not secured by any additional assets, except as provided in the
last sentence of this Section 5.07;

 

(f)            any Lien to secure Intercompany Debt;

 

(g)           sales of accounts receivable or promissory notes to factors or
other third-parties in the ordinary course of business for purposes of
collection;

 

(h)           any Lien in favor of any country or any political subdivision of
any country (or any department, agency or instrumentality thereof) securing
obligations arising in connection with partial, progress, advance or other
payments pursuant to any contract, statute, rule or regulation or securing
obligations incurred for the purpose of financing all or any part of the
purchase price (including the cost of installation thereof or, in the case of
real property, the cost of construction or improvement or installation of
personal property thereon) of the asset subject to such Lien (including, but not
limited to, any Lien incurred in connection with pollution control, industrial
revenue or similar financings);

 

(i)            Liens arising in the ordinary course of its business which (i) do
not secure Debt, and (ii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

 

(j)            any Lien securing only Nonrecourse Debt;

 

(k)           Liens incurred and pledges or deposits in the ordinary course of
business in connection with workers’ compensation, old age pensions,
unemployment insurance or other social security legislation, other than any Lien
imposed by ERISA;

 

(l)            Liens created pursuant to Permitted Securitization Transactions;

 

(m)          Liens for taxes, assessments and governmental charges or levies
which are not yet due or are payable without penalty or of which the amount,
applicability or validity is being

 

43

--------------------------------------------------------------------------------



 

contested by the Parent Guarantor or a Subsidiary whose property is subject
thereto in good faith by appropriate proceedings as to which adequate reserves
are being maintained;

 

(n)           Liens securing judgments that have not resulted in the occurrence
of an Event of Default under clause (k) of Article VI in an aggregate principal
amount at any time outstanding not to exceed $250,000,000; and

 

(o)           Liens not otherwise permitted by the foregoing clauses (a) through
(n) of this Section 5.07 securing Debt or other obligations (without
duplication) in an aggregate principal amount at any time outstanding not to
exceed an amount equal to the greater of (i) $750,000,000 or (ii) 7.5% of
Consolidated Tangible Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b), or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

Section 5.08             Fundamental Changes.  No Obligor will consolidate,
amalgamate or merge with or into any other Person or sell, lease or otherwise
transfer all or substantially all of the Consolidated assets to any other Person
(including, in each case, pursuant to a Delaware LLC Division), unless

 

(i)            such Obligor is the surviving corporation, or the Person (if
other than such Obligor) formed by such consolidation or amalgamation or into
which such Obligor is merged or amalgamated, or the Person which acquires by
sale or other transfer, or which leases, all or substantially all of the assets
of such Obligor (any such Person, the “Successor”), shall be organized and
existing under the laws of any Permitted Jurisdiction, any state of the United
States or the District of Columbia and shall expressly assume, in a writing
executed and delivered to the Administrative Agent for delivery to each of the
Lenders, in form reasonably satisfactory to the Administrative Agent, the due
and punctual payment of the principal of and interest on the Loans and the
performance of the other obligations under this Agreement and the other Loan
Documents on the part of such Obligor to be performed or observed, as fully as
if such Successor were originally named as such Obligor in this Agreement or
such other Loan Document; and

 

(ii)           immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing; and

 

(iii)          such Obligor has delivered to the Administrative Agent a
certificate on behalf of such Obligor signed by a Responsible Officer and an
opinion of counsel, each stating that all conditions provided in this
Section 5.08 relating to such transaction have been satisfied.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Parent Guarantor shall succeed,
and may exercise every right and power of, the Borrower or the Parent Guarantor
under this Agreement and the other Loan Documents with the same effect as if
such Successor had been originally named as the Borrower or the Parent Guarantor
herein, and the Borrower or the Parent Guarantor, as the case may be, shall be
relieved of and released from its obligations under this Agreement and the other
Loan Documents.

 

44

--------------------------------------------------------------------------------



 

Section 5.09             Financial Covenant.

 

The Parent Guarantor will not permit, as of the last day of each fiscal quarter,
the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA
for the then most recently concluded period of four consecutive fiscal quarters
of the Parent Guarantor to exceed 3.75 to 1.00; provided that, such maximum
ratio of Consolidated Total Debt to Consolidated EBITDA shall step up by .50 (to
4.25: 1.00) for the fiscal quarter during which a Qualified Acquisition has
occurred, and for the three fiscal quarters immediately thereafter (the “Total
Leverage Ratio Step Up”);  provided that, subsequent to any Total Leverage Ratio
Step Up, the Borrower may designate another acquisition as a Qualified
Acquisition only if the maximum ratio of Consolidated Total Debt to Consolidated
EBITDA required to be maintained pursuant to this Section 5.09 has been 3.75 to
1.00 for at least two fiscal quarters.

 

Section 5.10             Limitation on Restrictions on Subsidiary Dividends and
Other Distributions.  The Parent Guarantor will not, and will not permit any
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary, other than the Borrower, to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits, owned by the Parent Guarantor or any Subsidiary, or pay any Debt owed
by any Subsidiary to the Parent Guarantor or any Subsidiary, (b) make loans or
advances to the Parent Guarantor or any Subsidiary or (c) transfer any of its
properties or assets to the Parent Guarantor or any Subsidiary (or, solely in
the case of clause (xii) hereof, any other Consolidated Person in respect of
such Nonrecourse Debt), except for such encumbrances or restrictions existing
under or by reason of:

 

(i)            applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdiction, or condemnation or eminent domain
proceedings,

 

(ii)           this Agreement,

 

(iii)          (A) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Parent Guarantor or a
Subsidiary, or (B) customary restrictions imposed on the transfer of
trademarked, copyrighted or patented materials or provisions in agreements that
restrict the assignment of such agreements or any rights thereunder,

 

(iv)          provisions contained in the instruments evidencing or governing
Debt or other obligations or agreements, in each case existing on the date
hereof,

 

(v)           provisions contained in instruments evidencing or governing Debt
or other obligations or agreements of any Person, in each case, at the time such
Person (A) shall be merged or consolidated with or into the Parent Guarantor or
any Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of
all or substantially all of such Person’s assets to the Parent Guarantor or a
Subsidiary, or (C) otherwise becomes a Subsidiary, provided that in the case of
clause (A), (B) or (C), such Debt, obligation or agreement was not incurred or
entered into, or any such provisions adopted, in contemplation of such
transaction,

 

(vi)          provisions contained in Refinancings, so long as such provisions
are, in the good faith determination of the Parent Guarantor’s board of
directors, not materially more restrictive than those contained in the
respective instruments so Refinanced,

 

45

--------------------------------------------------------------------------------



 

(vii)         provisions contained in any instrument evidencing or governing
Debt or other obligations of a Subsidiary Guarantor,

 

(viii)        any encumbrances and restrictions with respect to a Subsidiary
imposed in connection with an agreement which has been entered into for the sale
or disposition of such Subsidiary or its assets, provided such sale or
disposition otherwise complies with this Agreement,

 

(ix)          the subordination (pursuant to its terms) in right and priority of
payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Parent Guarantor or any other Subsidiary, to any other Debt of such Indebted
Subsidiary, provided that (A) such Debt is permitted under this Agreement and
(B) the Parent Guarantor’s board of directors has determined, in good faith, at
the time of the creation of such encumbrance or restriction, that such
encumbrance or restriction could not, based upon the facts and circumstances in
existence at the time, reasonably be expected to have a Material Adverse Effect,

 

(x)           provisions governing Preferred Stock issued by a Subsidiary,

 

(xi)          provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub- clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt, and

 

(xii)         provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xi) of this Section 5.10, provided that the aggregate
investment of the Parent Guarantor in all such Subsidiaries (determined in
accordance with GAAP) shall at no time exceed the greater of (a) $300,000,000 or
(b) 3% of Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.

 

Section 5.11             Transactions with Affiliates.  The Parent Guarantor
will not, and will not permit any Subsidiary to, directly or indirectly, pay any
funds to or for the account of, make any investment (whether by acquisition of
Stock or indebtedness, by loan, advance, transfer of property, guarantee or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (collectively, “Affiliate Transactions”); provided, however, that the
foregoing provisions of this Section 5.11 shall not prohibit the Parent
Guarantor or any of its Subsidiaries from:

 

(i)            engaging in any Affiliate Transaction between or among (x) the
Parent Guarantor and any Subsidiary or Subsidiaries or (y) two or more
Subsidiaries,

 

(ii)           declaring or paying any dividends and distributions on any shares
of the Parent Guarantor’s Stock, including any dividend or distribution payable
in shares of the Parent Guarantor’s Stock or Stock Equivalents,

 

46

--------------------------------------------------------------------------------



 

(iii)          making any payments on account of the purchase, redemption,
retirement or acquisition of (x) any shares of the Parent Guarantor’s Stock or
(y) any option, warrant or other right to acquire shares of the Parent
Guarantor’s Stock, including any payment payable in shares of the Parent
Guarantor’s Stock or Stock Equivalents,

 

(iv)          declaring or paying any dividends or distributions on Stock of any
Subsidiary held by the Parent Guarantor or another Subsidiary,

 

(v)           making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Parent Guarantor or such Subsidiary as
the terms and conditions which the Parent Guarantor would reasonably expect to
be obtained in a similar transaction with a Person which is not an Affiliate at
such time,

 

(vi)          making payments of principal, interest and premium on any Debt of
the Parent Guarantor or such Subsidiary held by an Affiliate if the terms of
such Debt are at least as favorable to the Parent Guarantor or such Subsidiary
as the terms which the Parent Guarantor would reasonably expect to have been
obtained at the time of the creation of such Debt from a lender which was not an
Affiliate,

 

(vii)         participating in, or effecting any transaction in connection with,
any joint enterprise or other joint arrangement with any Affiliate if the Parent
Guarantor or such Subsidiary participates in the ordinary course of its business
and on a basis no less advantageous than the basis on which such Affiliate
participates,

 

(viii)        paying or granting reasonable compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of the
Parent Guarantor or any Subsidiary, or

 

(ix)          engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (viii) of this Section 5.11, the terms of which are not
less favorable to the Parent Guarantor or such Subsidiary than those that the
Parent Guarantor or such Subsidiary would reasonably expect to be obtained in a
comparable transaction in the same location at such time with a Person which is
not an Affiliate.

 

Section 5.12             Subsidiary Guarantors.  The Borrower will cause each
Subsidiary of the Parent Guarantor (other than the Borrower) that now or
hereafter Guarantees any Material Debt of the Borrower or any other Obligor for
or in respect of borrowed money (other than Debt of the Borrower or such other
Obligor to any other Obligor) to promptly thereafter (and in any event within 30
days of executing such Guarantee) cause such Subsidiary to (a) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty, and (b) deliver to the Administrative Agent documents of
the types referred to in Section 4.01(d) and favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Subsidiary Guaranty of such
Subsidiary), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

Section 5.13             Subsidiary Debt.  The Parent Guarantor will not at any
time permit the aggregate outstanding principal amount of Debt of the
Consolidated Subsidiaries to exceed an amount equal to $750,000,000, provided
that for purposes of this Section 5.13, “Debt” shall not include (i)

 

47

--------------------------------------------------------------------------------



 

Permitted Acquired Debt of any Consolidated Subsidiary, (ii) Debt of any
Consolidated Subsidiary (other than the Borrower) outstanding as of the Closing
Date and any Refinancings thereof not in excess of the principal amount thereof
(except as grossed up for the customary fees and expenses incurred in connection
with such financing and except as a result of the capitalization or accretion of
interest), (iii) Debt of the Borrower or (iv) obligations under any Permitted
Securitization Transaction, to the extent otherwise constituting Debt.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or the other Loan Documents, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Parent Guarantor, the Borrower or any Subsidiary in or in connection with
this Agreement or the other Loan Documents or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate or financial statement furnished pursuant to or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)           either the Borrower or the Parent Guarantor shall fail to observe
or perform any covenant, condition or agreement contained in (i) Section 5.06,
5.07, 5.08, 5.10, 5.11, 5.12 or 5.13 and such failure shall not be remedied
within five Business Days after any Responsible Officer obtains knowledge
thereof or (ii) Section 5.09;

 

(e)           any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or the other Loan Documents
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower or Parent Guarantor (which notice
will be given at the request of any Lender);

 

(f)            the Parent Guarantor, the Borrower or any Subsidiary shall fail
to make any payment in respect of any Material Debt, when and as the same shall
become due and payable, and such failure shall continue beyond any applicable
grace period (but in any event, in the case of interest, fees or other amounts
other than principal, for a period of at least five Business Days);

 

(g)           any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) any Debt of the Borrower or a Subsidiary that
is purchased in the open market or directly from holders of such Debt in the
normal course of managing the Consolidated capital structure of the Parent
Guarantor and such Debt is cancelled by the Borrower or such Subsidiary
immediately upon the settlement

 

48

--------------------------------------------------------------------------------



 

of such purchase, (ii) secured Debt that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Debt,
(iii) any conversion, purchase, repurchase or redemption of any Material Debt
scheduled by the terms thereof to occur on a particular date, or as a result of
any customary required offer by the Parent Guarantor or any Subsidiary to
purchase such Debt, such as upon a change of control, (iv) any conversion of any
Material Debt initiated by a holder thereof pursuant to the terms thereof or any
optional prepayment, repurchase or redemption of any Material Debt, in each case
not subject to any contingent event or condition related to the
creditworthiness, financial performance or financial condition of the Parent
Guarantor or any Subsidiary, (v) any repurchase or redemption of any Material
Debt pursuant to any put option exercised by the holder of such Material Debt;
provided that such put option is exercisable at times specified in the terms of
the Material Debt and not by its terms solely as a result of any contingent
event or condition related to the creditworthiness, financial performance or
financial condition of the Parent Guarantor or the applicable Subsidiaries, or
(vi) the cancellation and resulting payment of any amounts outstanding under any
credit or similar facility of an acquired Subsidiary, which was outstanding
prior to such acquisition, and not created in contemplation of such acquisition,
other than as a result of a default under any such facility occurring after, and
not in connection with, such acquisition;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding up, reorganization or
other relief in respect of the Parent Guarantor, the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
bankruptcy, insolvency, receivership or similar law of any jurisdiction now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent Guarantor, the
Borrower or any Significant Subsidiary or for a substantial part of its
respective assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)            the Parent Guarantor, the Borrower or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding up, reorganization or other relief under any bankruptcy,
insolvency, receivership or similar law of any jurisdiction now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent
Guarantor, the Borrower or any Significant Subsidiary or for a substantial part
of its respective assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

 

(j)            the Parent Guarantor, the Borrower or any Significant Subsidiary
shall admit in writing its inability or fail generally to pay its debts as they
become due;

 

(k)           one or more judgments or orders for the payment of money in an
aggregate amount in excess of $250,000,000 (after deducting amounts covered by
insurance, except to the extent that the insurer providing such insurance has
declined such coverage or indemnification) shall be rendered against the Parent
Guarantor, the Borrower or any Subsidiary or any combination thereof and, within
60 days after entry thereof, such judgment or order is not discharged or
execution thereof stayed pending appeal, or within 60 days after the expiration
of any such stay, such judgment or order is not discharged;

 

49

--------------------------------------------------------------------------------



 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          (x) any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 40% or more of the outstanding shares of common stock
of the Parent Guarantor; or (y) on the last day of any period of twelve
consecutive calendar months, a majority of members of the board of directors of
the Parent Guarantor shall no longer be composed of individuals (i) who were
members of said board of directors on the first day of such twelve consecutive
calendar month period or (ii) whose election or nomination to said board of
directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
said board of directors;

 

(n)           any Loan Document shall cease to be valid and enforceable against
any Obligor or Subsidiary Guarantor party thereto (except for the termination of
a Subsidiary Guaranty in accordance with its terms), or any Obligor or
Subsidiary Guarantor shall so assert in writing; or

 

(o)           the Borrower (or any permitted successor pursuant to
Section 5.08(a)) shall cease to be a Wholly-Owned Consolidated Subsidiary of the
Parent Guarantor;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Parent Guarantor), and
at any time thereafter during the continuance of such event, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, and thereupon the
principal amount of all such outstanding Loans together with all such interest
and other amounts so declared to be due and payable, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Obligors; and in case of
any event described in clause (h) or (i) of this Article with respect to the
Borrower or the Parent Guarantor, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued under any
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Obligors.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the

 

50

--------------------------------------------------------------------------------



 

Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Guarantor or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in Section 10.02), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to this Agreement, the other Loan Documents or applicable law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Guarantor or any of its Subsidiaries or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 10.02) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

51

--------------------------------------------------------------------------------



 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower, and, if the Person serving as the Administrative Agent
is a Defaulting Lender pursuant to clause (c) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person, remove such Person as Administrative
Agent.  Upon receipt of any such notice of resignation, or upon the election to
remove the Administrative Agent pursuant to the foregoing, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a commercial bank with an office in New York, New York, or an
Affiliate of any such commercial bank with an office in New York, New York.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  The
successor shall be consented to by the Borrower at all times other than during
the existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld, delayed or conditioned).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

 

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s

 

52

--------------------------------------------------------------------------------



 

Subsidiary Guaranty (i) if such Person ceases to exist or to be a Subsidiary (or
substantially contemporaneously with such release will cease to exist or to be a
Subsidiary), in each case as a result of a transaction permitted hereunder, or
(ii) otherwise in accordance with Section 4.06(b) of the relevant Subsidiary
Guaranty.

 

Anything herein to the contrary notwithstanding, none of the Co-Documentation
Agents, Co-Syndication Agents, joint bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent , and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any Guarantor, that at least one of the following is
and will be true: (i) such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in
connection with the Loans or the Commitments, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (A) such Lender is an investment fund managed by
a “Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.

 

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Guarantor, that   none of the Administrative Agent, or any other
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

 

53

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

GUARANTEE

 

Section 8.01             The Guarantee.  The Parent Guarantor hereby
unconditionally and irrevocably guarantees the full and punctual payment in cash
when due (whether at stated maturity, by mandatory prepayment, by acceleration
or otherwise) of the principal of and interest on the Loans, the Notes and all
other amounts whatsoever at any time or from time to time payable or becoming
payable under this Agreement or the other Loan Documents.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the
Parent Guarantor shall forthwith on demand pay the amount not so paid at the
place and in the manner specified in this Agreement.

 

Section 8.02             Guarantee Unconditional.  The obligations of the Parent
Guarantor hereunder shall be unconditional and absolute, and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected, at any time by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Borrower under any Loan Document, by
operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to any Loan
Document;

 

(c)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of the Borrower under any Loan
Document;

 

(d)           any change in the corporate existence, structure or ownership of
the Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of any Guarantor or the Borrower contained in any
Loan Document;

 

(e)           the existence of any claim, set-off or other rights which the
Parent Guarantor may have at any time against the Borrower, the Administrative
Agent, any Lender or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(f)            any invalidity or unenforceability relating to or against the
Borrower for any reason of any Loan Document, or any provision of applicable law
or regulation purporting to prohibit the payment by the Borrower, in the
currency and funds and at the time and place specified herein, of any amount
payable by it under any Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by the
Borrower, the Administrative Agent, any Lender or any other Person, or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

Section 8.03             Discharge Only upon Payment in Full; Reimbursement in
Certain Circumstances.  The guarantee and other agreements in this Article VIII
shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans, the Notes and all
other amounts whatsoever payable by the Borrower under any Loan Document shall
have been finally paid in full.  If at any time any payment of any such amount
payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency,

 

54

--------------------------------------------------------------------------------



 

bankruptcy or reorganization of the Borrower or otherwise, the Parent
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

 

Section 8.04             Waiver by the Guarantor.  The Parent Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower or any other Person.

 

Section 8.05             Subrogation.  Upon making any payment hereunder with
respect to the Borrower, the Parent Guarantor shall be subrogated to the rights
of the payee against the Borrower with respect to such payment; provided that
the Parent Guarantor shall not enforce any payment by way of subrogation until
all amounts of principal of and interest on the Loans and all other amounts
payable by the Borrower under any Loan Document has been paid in full and the
Commitments have been terminated.

 

Section 8.06             Stay of Acceleration.  In the event that acceleration
of the time for payment of any amount payable by the Borrower under any Loan
Document is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Required Lenders.

 

Section 8.07             Payments.  All payments made by the Parent Guarantor
pursuant to this Article VIII shall be made as provided under Section 2.13(a),
and shall be subject to the provisions of Section 9.05.

 

ARTICLE IX

 

YIELD PROTECTION, ILLEGALITY AND TAXES

 

Section 9.01             Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period with respect to a
proposed Eurodollar Loan (whether denominated in Dollars or an Alternative
Currency); or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period (together with any amounts payable
pursuant to Section 9.03 or 9.05) will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.  In the case of
clause (b) above, during any such period of suspension each Lender shall, from
time to time upon request from the Borrower, certify its cost of funds for each
Interest Period to the Borrower and the

 

55

--------------------------------------------------------------------------------



 

Administrative Agent as soon as practicable (but in any event not later than 10
Business Days after any such request).

 

Section 9.02             Illegality.  Notwithstanding any other provision of any
Loan Document, if any Lender shall notify the Administrative Agent (and provide
to the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its lending office for Eurodollar Borrowings to
perform its obligations hereunder to make Eurodollar Loans or to fund or
maintain Eurodollar Loans hereunder (whether in Dollars or an Alternative
Currency), (i) each Eurodollar Loan of such Lender denominated in Dollars will
automatically, upon such demand, convert into an ABR Loan that bears interest at
the rate set forth in Section 2.12(a) and (ii) the obligation of such Lender to
make or continue, or to convert ABR Loans into, Eurodollar Loans in the affected
currency or currencies shall be suspended until the Administrative Agent shall
notify the Borrower and such Lender that the circumstances causing such
suspension no longer exist, and, with respect to Eurodollar Loans denominated in
Dollars, such Lender shall make the ABR Loans in the amount and on the dates
that it would have been requested to make Eurodollar Loans had no such
suspension been in effect.

 

Section 9.03             Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting any Loan Document or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) (excluding any such increased costs or reduction in amount resulting
from Taxes or Other Taxes, as to which Section 9.05 shall govern, or resulting
from reserve commitments contemplated by Section 9.03(c)), then from time to
time within 30 days of written demand therefor (subject to Section 9.06) the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of any Loan Document or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)           At any time that any Lender is required to establish or maintain
reserves in respect of its Eurodollar Loans under FRB Regulation D, such Lender
may require the Borrower

 

56

--------------------------------------------------------------------------------



 

to pay, contemporaneously with each payment of interest on a Eurodollar Loan
made by such Lender, additional interest on such Eurodollar Loan at a rate per
annum determined by such Lender be sufficient to compensate it for the cost to
it of maintaining, or the reduction in its total return in respect of, such
Eurodollar Loan, up to but not exceeding the excess of (i) (A) the applicable
LIBO Rate divided by (B) one minus the Eurodollar Reserve Percentage, minus
(ii) the applicable LIBO Rate.  Any Lender wishing to require payment of such
additional interest (x) shall so notify the Borrower and the Administrative
Agent, in which case such additional interest on the Eurodollar Loans of such
Lender shall be payable to such Lender at the time and place indicated at which
interest otherwise is payable on such Eurodollar Loan, with respect to each
Interest Period commencing at least three Business Days after the giving of such
notice and (y) shall notify the Borrower at least five Business Days prior to
each date on which interest is payable on the Eurodollar Loans of the amount
then due it under this Section.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor.

 

Section 9.04             Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any oral or
written notice given pursuant hereto, (d) the failure by the Borrower to make
payment of any Loan denominated in an Alternative Currency on its scheduled due
date or any payment thereof in a different currency or (e) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 10.04(e),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (including any loss or expense
arising from the redeployment of funds obtained by it to maintain such
Eurodollar Loan or from fees payable to terminate the deposits from which such
funds were obtained, but excluding any loss of anticipated profits) within 10
days of written demand therefor (subject to Section 9.06).

 

Section 9.05             Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of and without
deduction for any Taxes; provided that if the Borrower shall be required to
deduct any Taxes from such payments, then (i) if such Taxes are Indemnified
Taxes or Other Taxes the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or
applicable Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

57

--------------------------------------------------------------------------------



 

(c)           The Borrower shall pay and indemnify, defend and hold harmless the
Administrative Agent and each Lender within 30 days after written demand
therefor (subject to Section 9.06), for the full amount of any Indemnified Taxes
or Other Taxes required to be paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under any Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  As soon as practicable after any payment of any Taxes
to a Governmental Authority by the Administrative Agent or such Lender pursuant
to this Section 9.05, the Administrative Agent or such Lender, as the case may
be, shall deliver to the Borrower the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment or other evidence
of such payment reasonably satisfactory to the Borrower.

 

(d)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower or any Guarantor has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower or any Guarantor to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           As soon as practicable after any payment of any Taxes by the
Borrower to a Governmental Authority pursuant to this Section 9.05, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Any Foreign Lender that is entitled to an exemption from or
reduction of United States withholding tax with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Additionally, if a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the

 

58

--------------------------------------------------------------------------------



 

Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this section (f), “FATCA” shall include any amendments made to FATCA
after the Closing Date.

 

(g)           If the Administrative Agent or a Lender determines, in its good
faith judgment, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 9.05, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 9.05 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

(h)           For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 9.06             Matters Applicable to all Requests for Compensation. 
If any Lender or the Administrative Agent is claiming compensation under
Section 9.03, 9.04 or 9.05, it shall deliver to the Administrative Agent, who
shall deliver to the Borrower contemporaneously with the demand for payment, a
certificate setting forth in reasonable detail the calculation of any additional
amount or amounts to be paid to it hereunder and the basis used to determine
such amounts and such certificate shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender or the Administrative Agent may
use any reasonable averaging and attribution methods.  In any such certificate
claiming compensation under Section 9.03(b), such Lender shall certify that the
claim for additional amounts referred to therein is generally consistent with
such Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

Section 9.07             Mitigation Obligations.  If any Lender requests
compensation under Section 9.03, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 9.05, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 9.03 or 9.05, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The

 

59

--------------------------------------------------------------------------------



 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

Section 9.08             Inability to Determine Rates.  Notwithstanding anything
to the contrary in this Agreement or any other Loan Documents, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:

 

(a)           adequate and reasonable means do not exist for ascertaining the
LIBO Rate for any requested Interest Period, because the LIBO Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

(b)           the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate or the LIBO
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(c)           syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate reasonably acceptable to the Borrower
and the Administrative Agent (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (any such proposed rate, a “LIBO
Successor Rate”), together with any proposed LIBO Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at
5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBO Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBO Successor Rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and the Borrower.

 

If no LIBO Successor Rate has been determined and the circumstances under clause
(a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of ABR Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than zero
for purposes of this Agreement.

 

60

--------------------------------------------------------------------------------



 

For purposes hereof, “LIBO Successor Rate Conforming Changes” means, with
respect to any proposed LIBO Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such LIBO Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01          Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone or by other means of communication (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows:

 

(i)            if to the Borrower

 

Tyco Electronics Group S.A.
46 Place Guillaume II
L-1648 Luxembourg
Attn:  EMEA Regional Treasurer
Tel:  +352 46-43-40-358
Fax:  +352 46-43-51
email: treasury-americas@te.com

 

with copies to:

 

TE Connectivity Corporation

1050 Westlakes Drive

Berwyn, PA 19312

Attn: Senior Vice President and Treasurer

Tel: 610-893-9440

Fax: 610-893-9494

 

TE Connectivity Corporation

1050 Westlakes Drive

Berwyn, PA 19312

Attn: Executive Vice President and General Counsel

Tel: 610-893-9600

Fax: 610-893-9695

 

61

--------------------------------------------------------------------------------



 

(ii)           if to the Parent Guarantor

 

TE Connectivity Ltd.
Rheinstrasse 20
CH-8200 Schaffhausen, Switzerland
Attention:  Executive Vice President and General Counsel
Tel:  +41-52-633-66-61
Fax:  +41-52-633-66-99

 

(iii)          if to the Administrative Agent, to its applicable address set
forth on Schedule 10.01; and

 

(iv)          if to any other Lender, to it at its address (or facsimile number
or electronic mail address or telephone number) set forth on Schedule 10.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
to this Agreement or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower and the Administrative Agent.

 

(b)           Notices and other communications to the Administrative Agent and
the Lenders hereunder may be delivered or furnished by electronic
communications.  In addition to provisions of this Agreement expressly
specifying that notices and other commitments may be delivered telephonically or
electronically, each of the Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or facsimile number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

(d)           The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Requests and Interest
Election Requests) purportedly given by or on behalf of the Borrower.

 

Section 10.02          Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

62

--------------------------------------------------------------------------------



 

(b)           No Loan Document or any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Obligors party thereto and the Required Lenders or by the Obligors
party thereto and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.13(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) increase the maximum duration of any
Interest Period beyond six months without the consent of each Lender,
(vi) release the Parent Guarantor from its obligations under Article VIII or any
Subsidiary Guarantor which is a Significant Subsidiary from its obligations
under its Subsidiary Guaranty, without the written consent of each Lender,
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (viii) amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under any Loan Document without the
prior written consent of the Administrative Agent.

 

(c)           Notwithstanding anything to the contrary herein (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (y) any amendment,
waiver or consent hereunder that seeks to reduce the rate of interest on any
Loans or reduce any fees payable hereunder shall require the consent of each
Defaulting Lender directly affected thereby, other than a Defaulting Lender
under clause (a) of the definition thereof and (ii) this Section 10.02(c) shall
not be amended without the consent of each Lender (including each Defaulting
Lender).

 

Section 10.03          Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) while a Default or Event of Default has occurred and is
continuing, all out-of-pocket expenses incurred by the Administrative Agent and
the Lenders, including reasonable fees, charges and disbursements of counsel in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, or restructuring
negotiations in respect of such Loans.

 

63

--------------------------------------------------------------------------------



 

(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding (whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto) relating to (A) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (B) any Loan or
the use of the proceeds therefrom or (C) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent Guarantor or any of its Subsidiaries, or any Environmental Liability
related in any way to the Parent Guarantor or any of its Subsidiaries; provided
that (x) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses have
resulted from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction by final and nonappealable
judgment and (y) in the case of legal fees and expenses, such indemnity shall be
limited to one counsel for all Indemnitees taken as a whole and, solely in the
case of a conflict of interest (as reasonably determined or perceived by the
affected Indemnitees), one additional counsel for all affected Indemnitees (or
similarly situated affected Indemnitees), in either case taken as a whole (and,
if determined by the Administrative Agent to be reasonably necessary, of one
local counsel in any relevant jurisdiction for all Indemnitees, taken as a
whole, and, solely in the case of a conflict of interest (as reasonably
determined or perceived by the affected Indemnitees), one additional local
counsel for all affected Indemnitees (or similarly affected Indemnitees), in
either case taken as a whole).  If any claim, litigation, investigation or
proceeding is asserted against any Indemnitee, such Indemnitee shall, to the
extent permitted by applicable law or regulation in the opinion of its counsel,
notify the Borrower as soon as reasonably practicable, but the failure to so
promptly notify the Borrower shall not affect the Borrower’s obligations under
this Section.  If requested by the Borrower in writing, such Indemnitee shall
make reasonable good faith efforts to contest the validity, applicability and
amount of such claim, litigation, investigation or proceeding and, except to the
extent prohibited by applicable law or regulations or as would otherwise be
unreasonable in the circumstances or contrary to the internal policies of the
Indemnitee as generally applied, shall permit the Borrower to participate in
such contest.  Any Indemnitee that proposes to settle or compromise any claim,
litigation, investigation or proceeding for which the Borrower may be liable for
payment of indemnity hereunder shall give the Borrower written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain the
Borrower’s prior written consent (not to be unreasonably withheld, delayed or
conditioned).  Without limiting the provisions of Section 9.05, this
Section 10.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any Related Party thereof under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought and as if there were no
Defaulting Lenders) of such unpaid amount; provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by

 

64

--------------------------------------------------------------------------------



 

or asserted against the Administrative Agent in its capacity as such, or against
any Related Party acting for the Administrative Agent in connection with such
capacity.

 

(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions.

 

(e)           All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.

 

(f)            To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent or any Lender may be unenforceable because it
is violative of any law or public policy, the Parent Guarantor and the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.

 

Section 10.04          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as contemplated by Section 5.08,
neither the Parent Guarantor nor the Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Parent Guarantor or the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than the
Parent Guarantor, the Borrower, any of their respective Affiliates or
subsidiaries, or a natural Person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing, any other Person (other than a
natural person); provided further that the Borrower shall be deemed to have
consented to any

 

65

--------------------------------------------------------------------------------



 

assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or for an assignment by a Lender to an Approved Fund with
respect to such Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment, and the amount of the
Commitment or Loans of the assigning Lender remaining after each such assignment
(in each case determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent), in each
case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; and

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent).

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than the Parent Guarantor, the Borrower,
any of their respective Affiliates or subsidiaries, or a natural person) that is
(or will be) engaged in making, purchasing, holding or investing in bank loans
and similar extensions of credit in the ordinary course of its business and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a
Lender;  provided, that any such Person that is, or would at the time of the
relevant assignment constitute, a Defaulting Lender, shall not constitute an
“Approved Fund” for purposes of this definition.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and

 

66

--------------------------------------------------------------------------------



 

obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 9.03,
9.04, 9.05 and 10.03).  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender, and the Note theretofore held
by the assignor Lender shall be returned to the Borrower in exchange for a new
Note, payable to the assignee Lender and reflecting its retained interest (if
any) hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           (i)            Any Lender may, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Parent Guarantor, the Borrower or any of
their respective Affiliates or subsidiaries) (each a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (d) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.03, 9.04 and

 

67

--------------------------------------------------------------------------------



 

9.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13(c) as though it were a Lender.

 

(d)           A Participant shall not be entitled to receive any greater payment
under Sections 9.03 or 9.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 9.05 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 9.05(e) as though it were a Lender.

 

(e)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the applicable Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Commitment or Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any person except to the extent that
such disclosure is necessary to establish that such commitment, advance or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(g)           If (w) any Lender requests compensation under Section 9.03 in an
amount in excess of a de minimis amount in excess of that being requested by the
other Lenders, (x) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.05 in an amount in excess of a de minimis amount in excess of that
being paid to, or in respect of, the other Lenders, (y) if any Lender is a
Defaulting Lender or (z) if any Lender refuses to consent to any amendment or
waiver under this Agreement which pursuant to the terms of Section 10.02
requires the consent of all Lenders or all affected Lenders and with respect to
which the Required Lenders shall have granted their consent, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained above in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee (that is not a Defaulting Lender) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such assigning Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the

 

68

--------------------------------------------------------------------------------



 

case of any such assignment resulting from a claim for compensation under
Section 9.03 or payments required to be made pursuant to Section 9.05, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 9.03), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(i)            Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.04, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

Section 10.05          Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any

 

69

--------------------------------------------------------------------------------



 

such other party or on its behalf and notwithstanding that the Administrative
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or the other Loan Documents is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 9.03, 9.04, 9.05 and 10.03 and Article VII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

Section 10.06          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, upon the making of the request, or the granting of
the consent, if required under Article VI to authorize the Administrative Agent
to declare the Loans due and payable or, in the case of an Event of Default
under clauses (h) or (i) of Article VI upon the Loans becoming due and payable
automatically, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or the Parent Guarantor
against any and all of the obligations of the Borrower or the Parent Guarantor
now or hereafter existing under this Agreement or the other Loan Documents to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or the Parent Guarantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and its Affiliates under this

 

70

--------------------------------------------------------------------------------



 

Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

Section 10.09          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement and the Notes shall be governed by, and construed
in accordance with, the law of the State of New York.

 

(b)           Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Obligors or their respective properties in the courts of any
jurisdiction.

 

(c)           Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)           Each Obligor hereby irrevocably designates and appoints CT
Corporation System, having an office on the date hereof at 111 Eighth Avenue,
New York, New York 10011 as its authorized agent, to accept and acknowledge on
its behalf, service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in paragraph (b) hereof in any
Federal or New York State court sitting in New York City.  Each Obligor
represents and warrants that such agent has agreed in writing to accept such
appointment and that a true copy of such designation and acceptance has been
delivered to the Administrative Agent.  If such agent shall cease so to act,
each Obligor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

(e)           Each Lender and the Administrative Agent irrevocably consents to
service of process in the manner provided for notices in Section 10.01.

 

(f)            Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

71

--------------------------------------------------------------------------------



 

Section 10.10          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11          Waiver of Immunities.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IF ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM
JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF
ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

Section 10.12          Judgment Currency.  If, under any applicable law and
whether pursuant to a judgment being made or registered against any Obligor or
for any other reason, any payment under or in connection with this Agreement or
any other Loan Document, is made or satisfied in a currency (the “Other
Currency”) other than that in which the relevant payment is due (the “Required
Currency”) then, to the extent that the payment (when converted into the
Required Currency at the rate of exchange on the date of payment or, if it is
not practicable for the party entitled thereto (the “Payee”) to purchase the
Required Currency with the Other Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable for it to do so) actually
received by the Payee falls short of the amount due under the terms of this
Agreement or any other Loan Document, such Obligor shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such shortfall.  For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 

Section 10.13          Headings.  Article and Section headings and the Table of
Contents used herein and in the other Loan Documents are for convenience of
reference only, are not part of this Agreement or any other Loan Document and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement or any other Loan Document.

 

Section 10.14          Confidentiality.  Each of the Administrative Agent and
the Lenders shall maintain the confidentiality of the Information (as defined
below) and shall not use the Information except for purposes relating directly
to this Agreement, the other Loan Documents and the Transactions, except that
Information may be disclosed by the Administrative Agent and the Lenders (a) to
their and

 

72

--------------------------------------------------------------------------------



 

their Affiliates’ directors, officers, employees and agents whom they determine
need to know such Information in connection with matters relating directly to
this Agreement, the other Loan Documents and the Transactions, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and the Administrative Agent or the applicable Lenders shall be responsible for
breach of this Section by any such Person to whom it disclosed such
Information), (b) to the extent requested by any governmental authority or
regulatory agency (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof shall (unless otherwise required by applicable law) give the
Parent Guarantor not less than five Business Days’ prior notice (or such shorter
period as may, in the good faith discretion of the recipient, be reasonable
under the circumstances or may be required by any court or agency under the
circumstances), specifying the Information involved and stating such recipient’s
intention to disclose such Information (including the manner and extent of such
disclosure) in order to allow the Parent Guarantor an opportunity to seek an
appropriate protective order, (d) to any other party hereto, (e) in connection
with the exercise of any remedies under this Agreement, any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement in writing to be bound by the provisions of this Section (and of which
the Parent Guarantor shall be a third party beneficiary) or in the case of a
repurchase arrangement (“repo transaction”) subject to an arrangement to be
bound by provisions at least as restrictive as this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any other Loan Document or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Borrower referencing this Section 10.14, (h) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities hereunder, (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, a breach
of another confidentiality agreement to which the Administrative Agent or such
Lender is a party or any other legal or fiduciary obligation of the
Administrative Agent or such Lender or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (j) to any credit insurance provider relating to the
Borrower and its obligations.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, Arrangers and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. For purposes of this Section, “Information”
means all information received from or on behalf of any Obligor or Subsidiary
Guarantor relating to any Obligor or any Subsidiary Guarantor or any of their
respective businesses, other than any such information that the Administrative
Agent or any Lender proves is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Obligor or any
Subsidiary Guarantor from a source which is not, to the knowledge of the
recipient, prohibited from disclosing such information by a confidentiality
agreement or other legal or fiduciary obligation to the Obligors or Subsidiary
Guarantors.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has taken normal and reasonable precautions
and exercised due care to maintain the confidentiality of such Information.  In
addition to other remedies, the Obligors shall be entitled to specific
performance and injunctive and other equitable relief for breach of this
Section 10.14.

 

73

--------------------------------------------------------------------------------



 

Section 10.15          Electronic Communications

 

(a)           Each Obligor hereby agrees that except to the extent provided in
clause (i) of the final sentence of Section 5.01, it will provide to the
Administrative Agent all information, documents or other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement or
any other Loan Document, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement or any other Loan Document prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default, (iv) is required to be delivered to satisfy any condition precedent to
the effectiveness of this Agreement and/or any Borrowing hereunder or
(v) initiates or responds to legal process (all such non-excluded information
being referred to herein collectively as the “Communications”) by transmitting
the Communications in an electronic/soft medium (provided such Communications
contain any required signatures) in a format acceptable to the Administrative
Agent to its applicable e-mail address set forth on Schedule 10.01 (or such
other e-mail address designated by the Administrative Agent from time to time).

 

(b)           Each party hereto agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 10.15 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.

 

(c)           Each Obligor hereby acknowledges that certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Obligors or their securities) (each, a
“Public Lender”).  The Obligors hereby agree that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Obligor shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Obligors or their securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”

 

(d)           Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying that Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement.  Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

 

74

--------------------------------------------------------------------------------



 

(e)           Each party hereto agrees that any electronic communication
referred to in this Section 10.15 shall be deemed delivered upon the posting of
a record of such communication (properly addressed to such party at the e-mail
address provided to the Administrative Agent) as “sent” in the e-mail system of
the sending party or, in the case of any such communication to the
Administrative Agent, upon the posting of a record of such communication as
“received” in the e-mail system of the Administrative Agent; provided that if
such communication is not so received by any party during the normal business
hours of the Administrative Agent, such communication shall be deemed delivered
at the opening of business on the next Business Day for the Administrative
Agent.

 

(f)            Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its affiliates nor any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, the “Agent Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform , and each Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.

 

Section 10.16          USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into
law October 26, 2001) (as amended from time to time, the “Act”), it is required
to obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Obligors in accordance with the Act.

 

Section 10.17          Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the obligations hereunder.

 

Section 10.18          No Fiduciary Duty.  The Administrative Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Obligors, their stockholders and/or their affiliates.  Each Obligor agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Obligor, its stockholders or its affiliates,
on the other.  The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one

 

75

--------------------------------------------------------------------------------



 

hand, and the Obligors, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of any Obligor, its management, stockholders, creditors or any
other Person.  Each Obligor acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.

 

Section 10.19          Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Interest Election Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
(a) notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (which, as to form or format, shall
include delivery of signature pages in “.pdf” format electronically or by
facsimile) and (b) without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

Section 10.20          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender is an EEA Financial Institution
is a party to this Agreement and notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

76

--------------------------------------------------------------------------------



 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.21            Amendment and Restatement.  This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement effective from and
after the Closing Date.  The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
lenders or the administrative agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. The parties hereto agree that, on the Closing Date, the
following shall be deemed to occur automatically, without further action by any
party hereto: (a) the Existing Credit Agreement shall be deemed to be amended
and restated in its entirety pursuant to this Agreement; (b) the loans and any
other obligations under the Existing Credit Agreement outstanding on the Closing
Date shall in all respects be continuing and be deemed to obligations
outstanding hereunder; and (c) all references in the other Loan Documents to the
Existing Credit Agreement shall be deemed to refer without further amendment to
this Agreement. The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made in
accordance with Section 10.02 of the Existing Credit Agreement.  All loans and
other obligations of the Borrower and Guarantors outstanding as of the Closing
Date under the Existing Credit Agreement shall be deemed to be loans and
obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such loans, together with any extensions of credit made
on the Closing Date, reflect the Commitments of the Lenders hereunder.

 

[Signature pages omitted

 

77

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

TYCO ELECTRONICS GROUP S.A.

 

 

 

 

 

 

By

/s/ Mario Calastri

 

 

Name:

Mario Calastri

 

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

PARENT GUARANTOR:

TE CONNECTIVITY LTD.

 

 

 

 

 

 

By

/s/ Heath A. Mitts

 

 

Name:

Heath A. Mitts

 

 

Title:

Executive Vice President and Chief Financial Officer

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By

/s/ Angela Larkin

 

 

Name:

Angela Larkin

 

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By

/s/ Amanuel Assefa

 

 

Name:

Amanuel Assefa

 

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS

 

 

 

 

 

 

By

/s/ Brendan Heneghan

 

 

Name:

Brendan Heneghan

 

 

Title:

Director

 

 

 

 

 

 

By

/s/ Karim Remtoula

 

 

Name:

Karim Remtoula

 

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.

 

 

 

 

 

 

By

/s/ Susan Olsen

 

 

Name:

Susan Olsen

 

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By

/s/ Gene Riego de Dios

 

 

Name:

Gene Riego de Dios

 

 

Title:

Executive Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

 

 

By

/s/ Raymond Qiao

 

 

Name:

Raymond Qiao

 

 

Title:

Executive Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

 

 

 

 

 

 

By

/s/ Brian Foley

 

 

Name:

Brian Foley

 

 

Title:

Director

 

 

 

 

 

 

By

/s/ Gang Duan

 

 

Name:

Gang Duan

 

 

Title:

Executive Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD.

 

 

 

 

 

 

By

/s/ John Voccola

 

 

Name:

John Voccola

 

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

By

/s/ Michael Grad

 

 

Name:

Michael Grad

 

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By

/s/ Mark H. Halldorson

 

 

Name:

Mark H. Halldorson

 

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

COMMERZBANK AG - NEW YORK BRANCH

 

 

 

 

 

 

By

/s/ Michael Ravelo

 

 

Name:

Michael Ravelo

 

 

Title:

Managing Director

 

 

 

 

 

 

By

/s/ John W. Deegan

 

 

Name:

John W. Deegan

 

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

By

/s/ Iain Stewart

 

 

Name:

Iain Stewart

 

 

Title:

Managing Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

INTESA SANPAOLO S.p.A, NEW YORK BRANCH

 

 

 

 

 

 

By

/s/ Christophe Hamonet

 

 

Name:

Christophe Hamonet

 

 

Title:

Regional Business Manager

 

 

 

 

 

 

By

/s/ Francesco Di Mario

 

 

Name:

Francesco Di Mario

 

 

Title:

FVP — Head of Credit

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

By

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

By

/s/ Katsuyuki Kubo

 

 

Name:

Katsuyuki Kubo

 

 

Title:

Managing Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

By

/s/ John Di Legge

 

 

Name:

John Di Legge

 

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

TYCO ELECTRONICS GROUP S.A.

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.01 to Amended and Restated Five-Year Senior Credit Agreement

 

PRICING GRID
(in each case in basis points)

 

Index Debt Rating (in the order of
S&P/Moody’s/Fitch)

 

Facility
Fee

 

Applicable Margin for Eurodollar
Loans(1)

 

Greater than or equal to A+/A1/A+

 

5.0

 

57.5

 

A/A2/A

 

6.5

 

68.5

 

A-/A3/A-

 

7.5

 

80.0

 

BBB+/Baa1/ BBB+

 

10.0

 

90.0

 

Lower than or equal to BBB/Baa2/BBB

 

12.5

 

100.0

 

 

The Facility Fee and the Applicable Margin shall be, at any time, the rate per
annum set forth in the Pricing Grid opposite the Index Debt Rating of the
Borrower by S&P, Moody’s and Fitch; provided, however, that if the S&P Rating,
the Moody’s Rating and the Fitch Rating fall within different levels, then (i)
if two of the ratings are at the same level and the other rating is one level
higher or one level lower than the two same ratings, then the Facility Fee and
the Applicable Margin will be based on the two ratings at the same level, (ii)
if two of the ratings are at the same level and the other rating is two or more
levels above the two same ratings, then the Facility Fee and the Applicable
Margin will be based on the rating that is one level above the two same ratings,
(iii) if two of the ratings are at the same level and the other rating is two or
more levels below the two same ratings, then the Facility Fee and the Applicable
Margin will be based on the rating that is one level below the two same ratings,
and (iv) if the three ratings are at three different levels, then the Facility
Fee and the Applicable Margin will be based on the rating level that is the
second highest rating level of the three different ratings levels. If, at any
time, no rating is available from S&P, Moody’s and Fitch or any other nationally
recognized statistical rating organization designated by the Borrower and
approved in writing by the Required Lenders, then the Facility Fee and the
Applicable Margin for each period commencing during the 30 days following such
ratings becoming unavailable shall be the Facility Fee and the Applicable Margin
in effect immediately prior to such ratings becoming unavailable. Thereafter,
the rating to be used until ratings from S&P, Moody’s and Fitch become available
shall be as agreed between the Borrower and the Required Lenders, and the
Borrower and the Required Lenders shall use good faith efforts to reach such
agreement within such 30-day period; provided, however, that if no such
agreement is reached within such 30-day period, then the Facility Fee and the
Applicable Margin thereafter, until such agreement is reached, shall be (a) if
any such rating has become unavailable as a result of S&P, Moody’s or Fitch
ceasing its business as a rating agency, the Facility Fee and the Applicable
Margin in effect immediately prior to such cessation or (b) otherwise, the
Facility Fee and the Applicable Margin as set forth opposite the Index Debt
Rating “Lower than or equal to BBB/Baa2/BBB” on this Pricing Grid.

 

--------------------------------------------------------------------------------

(1) The Applicable Margin for ABR Loans will be an amount equal to the
Applicable Margin for Eurodollar Loans less 100 basis points, but in no event
shall the Applicable Margin be less than zero.

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01 to Amended and Restated Five-Year Senior Credit Agreement

 

COMMITMENTS

 

Lender

 

Commitment

 

Bank of America, N.A.

 

$

140,000,000

 

Deutsche Bank AG New York Branch

 

$

140,000,000

 

BNP Paribas

 

$

140,000,000

 

Citibank, N.A.

 

$

140,000,000

 

JPMorgan Chase Bank, N.A.

 

$

140,000,000

 

Goldman Sachs Bank USA

 

$

140,000,000

 

Bank of China, New York Branch

 

$

70,000,000

 

Barclays Bank PLC

 

$

70,000,000

 

Industrial and Commercial Bank of China Limited

 

$

70,000,000

 

MUFG Bank, Ltd.

 

$

70,000,000

 

The Bank of Nova Scotia

 

$

70,000,000

 

Wells Fargo Bank, National Association

 

$

70,000,000

 

Commerzbank AG - New York Branch

 

$

40,000,000

 

HSBC Bank USA, National Association

 

$

40,000,000

 

Intesa Sanpaolo S.p.A.

 

$

40,000,000

 

Morgan Stanley Bank, N.A.

 

$

40,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

40,000,000

 

The Northern Trust Company

 

$

40,000,000

 

Total Commitments

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 10.01(a) to Amended and Restated Five-Year Senior Credit Agreement

 

ADMINISTRATIVE AGENT’S OFFICE

 

For payments and requests for credit extensions:

Bank of America, N.A.

Building C

2380 Performance Drive

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Jatinder Singh

Telephone: 469-201-0898

Fax: 214-290-9439

Email: jsingh57@baml.com

 

Other notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention: Angela Larkin

Telephone: 312-828-3882

Fax: 877-206-8409

Email: angela.larkin@baml.com

 

Payment instructions:

Bank of America, N.A.

ABA: 026009593

Account #: 1366072250600

Account Name: Wire Clearing Account for Syn Loans – LIQ

Reference: Tyco Electronics Group S.A.

 

Payment instructions for Alternative Currencies:

Euros

Beneficiary Bank: Bank of America NT and SA (BOFA GB22)

Beneficiary Account #: GB89BOFA 16505095687029

Beneficiary: Bank of America NA

 

Sterling

Beneficiary Bank: Bank of America NT and SA (BOFA GB22)

Beneficiary Account #: GB90BOFA 16505095687011

Beneficiary: Bank of America NA

 

Yen

Beneficiary Bank: Bank of America NA (BOFAJPJX)

 

--------------------------------------------------------------------------------



 

Beneficiary Account #: 606495687013

Beneficiary: Bank of America NA

 

--------------------------------------------------------------------------------



 

SCHEDULE 10.01(b) to Amended and Restated Five-Year Senior Credit Agreement

 

LENDER NOTICE ADDRESSES

 

Lender

 

Address

Bank of America, N.A.

 

One Bryant Park
New York, NY 10036

Deutsche Bank AG New York Branch

 

60 Wall Street
New York, NY 10005

BNP Paribas

 

787 Seventh Avenue
New York, NY 10019

Citibank, N.A.

 

388 Greenwich Street, 32nd Floor
New York, NY 10013

JPMorgan Chase Bank, N.A.

 

383 Madison Ave, 24th Floor
New York, NY 10179

The Bank of Nova Scotia

 

650 West Georgia Street
Vancouver, BC V6B4N7

Goldman Sachs Bank USA

 

200 West Street
New York, NY 10282

Bank of China, New York Branch

 

1045 Avenue of the Americas
New York, NY 10018

Barclays Bank PLC

 

745 Seventh Avenue, 8th Floor
New York, NY 10019

Industrial and Commercial Bank of China Limited

 

725 Fifth Avenue, 20th Floor
New York, New York 10022

MUFG Bank, Ltd.

 

1221 Avenue of the Americas
New York, NY 10020-1104

The Bank of Nova Scotia

 

720 King Street West
Toronto, ON M5V 2T3

Wells Fargo Bank, National Association

 

301 South College Street
Charlotte, NC 28202

Commerzbank AG - New York Branch

 

225 Liberty Street, 32nd Floor
New York, NY 10281-1050

HSBC Bank USA, National Association

 

452 Fifth Avenue, 8th Floor
New York, New York 10018

Intesa Sanpaolo S.p.A.

 

1 William Street
New York, NY 10004

Morgan Stanley Bank, N.A.

 

1221 Avenue of the Americas, 34th Floor
New York, NY 10020

Sumitomo Mitsui

 

277 Park Avenue
New York, NY 10172

 

--------------------------------------------------------------------------------



 

Banking Corporation

 

 

The Northern Trust Company

 

50 South LaSalle Street, MB-27
Chicago, IL 60603

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[FORM OF] NOTE

 

New York, New York

 

                                   , 20          

 

FOR VALUE RECEIVED, the undersigned, Tyco Electronics Group S.A. (the
“Borrower”), hereby promises to pay to
                                                    or registered assigns (the
“Lender”), in accordance with the provisions of the Amended and Restated
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Amended and
Restated Five-Year Senior Credit Agreement, dated as of November 14, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Amended and Restated Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
TE Connectivity Ltd., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Amended and Restated
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender (x) with regard to Loans
denominated in Dollars, in Dollars in Same Day Funds at the Administrative
Agent’s Office and (y) with regard to Loans denominated in an Alternative
Currency, in such Alternative Currency and in Same Day Funds at the applicable
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Amended and
Restated Agreement.

 

This Note is one of the Notes referred to in the Amended and Restated Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Note is also entitled
to the benefits of the Guarantee in Article VIII of the Amended and Restated
Agreement and each Subsidiary Guaranty. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Amended and Restated
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Amended
and Restated Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

Except as otherwise provided in the Amended and Restated Agreement, the
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------



 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount
of Loan
Made

 

Currency

 

End of
Interest
Period

 

Amount
of
Principal
or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Five-Year Senior Credit
Agreement identified below (the “Amended and Restated Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Amended and Restated
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Amended and Restated Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Amended and Restated Credit Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

3.

Borrower:

 

 

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the Administrative Agent under the Amended and
Restated Credit Agreement

 

 

 

5.

Amended and Restated Credit Agreement:

Amended and Restated Five-Year Senior Credit Agreement, dated as of November 14,
2018 among Tyco Electronics Group S.A., as Borrower, TE Connectivity Ltd., as
Parent Guarantor, the Lenders party thereto, and Bank of America, N.A., as
Administrative

 

--------------------------------------------------------------------------------



 

 

 

Agent, as amended, supplemented or otherwise modified from time to time.

 

 

 

6.

Assigned Interest:

 

 

Aggregate
Amount of Commitments/Loans
For all Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage
Assigned of Commitment/ Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7.

Trade Date:                                                ](1)

 

Effective Date:                                        , 20      [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to and](2) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of Trade Date.

 

(2) To be added only if the consent of the Administrative Agent is required by
the terms of the Amended and Restated Credit Agreement.

 

--------------------------------------------------------------------------------



 

[Consented to:](3)

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3) To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Amended and Restated Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AMENDED AND RESTATED FIVE-YEAR SENIOR CREDIT AGREEMENT DATED AS OF NOVEMBER 14,
2018 AMONG TYCO ELECTRONICS GROUP S.A., AS BORROWER, TE CONNECTIVITY LTD., AS
PARENT GUARANTOR, THE LENDERS PARTIES THERETO, AND BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Amended and Restated Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Parent Guarantor, the Borrower,
any of their respective subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Parent Guarantor, the Borrower, any of their respective subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.                            Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Amended and Restated Credit Agreement, (ii) it meets all requirements of an
eligible assignee under the Amended and Restated Credit Agreement (subject to
receipt of such consents as may be required under the Amended and Restated
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Amended and Restated Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Amended
and Restated Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------



 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                                       

 

WHEREAS, TE Connectivity Ltd., Tyco Electronics Group S.A. (the “Borrower”), the
Lenders party thereto, and Bank of America, N.A., as Administrative Agent have
entered into the Amended and Restated Five-Year Senior Credit Agreement, dated
as of November 14, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”), pursuant to which the Borrower is or may be entitled,
subject to certain conditions, to borrow loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Amended and
Restated Credit Agreement and in consideration of the financial and other
support that the Borrower has provided, and such financial and other support as
the Borrower may in the future provide, to the undersigned (together with its
successors, the “Subsidiary Guarantor”) and in order to induce the Lenders and
the Administrative Agent to enter into the Amended and Restated Credit Agreement
and to make extensions of credit thereunder, the Subsidiary Guarantor is willing
to guarantee the obligations of the Borrower under the Amended and Restated
Credit Agreement and the Notes issued thereunder;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Subsidiary Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                            Definitions.  Terms defined in the
Amended and Restated Credit Agreement and not otherwise defined herein are used
herein as therein defined, and the provisions of Sections 1.03 and 1.04 of the
Amended and Restated Credit Agreement shall apply to this Subsidiary Guaranty.
In addition, the following terms, as used herein, have the following meanings:

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Amended and Restated Credit Agreement or any
Note and (iii) all renewals or extensions of the foregoing, in each case whether
now outstanding or hereafter arising. The Guaranteed Obligations shall include,
without limitation, any interest, costs, fees and expenses that accrue on or
with respect to any of the foregoing and are payable by the Borrower pursuant to
the Amended and Restated Credit Agreement or any Note, whether before or after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of any one or more than one of the
Obligors, and any such interest, costs, fees and expenses that would have
accrued thereon or with respect thereto and would have been payable

 

--------------------------------------------------------------------------------



 

by the Borrower pursuant to the Amended and Restated Credit Agreement or Note
but for the commencement of such case, proceeding or other action.

 

“Obligors” means, at any time, collectively, the Borrower, the “Parent
Guarantor” (as defined in the Amended and Restated Credit Agreement) and each
“Subsidiary Guarantor” (as defined in the Amended and Restated Credit Agreement)
at such time.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01                            The Guarantee.  Subject to Section 2.03,
the Subsidiary Guarantor hereby unconditionally and irrevocably guarantees to
the Lenders and the Administrative Agent and to each of them, the due and
punctual payment in cash of all Guaranteed Obligations as and when the same
shall become due and payable, whether at maturity, by declaration or otherwise,
according to the terms thereof. This is a continuing guarantee and a guarantee
of payment and not merely of collection. In case of failure by the Borrower
punctually to pay the indebtedness guaranteed hereby, the Subsidiary Guarantor,
subject to Section 2.03, hereby unconditionally agrees to cause such payment to
be made, in cash, punctually as and when the same shall become due and payable,
whether at maturity or by declaration or otherwise, and as if such payment were
made by the Borrower.

 

Section 2.02                            Guarantee Unconditional.  The
obligations of the Subsidiary Guarantor under this Article II shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any other Obligor
under any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document (other than as specified in an amendment or
waiver of this Subsidiary Guaranty effected in accordance with Section 2.03);

 

(c)                                  any modification, amendment, waiver,
release, non-perfection or invalidity of any direct or indirect security, or of
any guaranty or other liability of any third party, for any obligation of any
other Obligor under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any other Obligor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Obligor or its
assets or any resulting release or discharge of any obligation of any other
Obligor contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Subsidiary Guarantor may have at any time against any
other Obligor, the Administrative Agent, any Lender or any other Person, whether
or not arising in connection with the Loan Document; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

2

--------------------------------------------------------------------------------



 

(f)                                   any invalidity or unenforceability
relating to or against any other Obligor for any reason of any Loan Document, or
any provision of applicable law or regulation purporting to prohibit the payment
by any other Obligor of the principal of or interest on any Loan or any other
amount payable by any other Obligor under any Loan Document; or

 

(g)                                  any other act or omission to act or delay
of any kind by any other Obligor, the Administrative Agent, any Lender or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
obligations of the Subsidiary Guarantor under this Article II.

 

Section 2.03                            Limit of Liability.  The Subsidiary
Guarantor shall be liable under this Subsidiary Guaranty only for amounts
aggregating up to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any other applicable law. To the extent
that the Subsidiary Guarantor shall be required hereunder to pay a portion of
the Guaranteed Obligations which shall exceed the greater of (i) the amount of
the economic benefit actually received by the Subsidiary Guarantor from the
incurrence of the Loans under the Amended and Restated Credit Agreement and (ii)
the amount which the Subsidiary Guarantor would otherwise have paid if the
Subsidiary Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding the amount thereof repaid by the Borrower and any other Subsidiary
Guarantors) in the same proportion as the Subsidiary Guarantor’s net worth at
the date enforcement hereunder is sought bears to the aggregate net worth of all
the Subsidiary Guarantors at the date enforcement hereunder is sought (the
“Contribution Percentage”), then the Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date enforcement
hereunder is sought in an aggregate amount less than such other Subsidiary
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date enforcement hereunder is sought by all Subsidiary Guarantors
in respect of the Guaranteed Obligations; provided that no Subsidiary Guarantor
may take any action to enforce such right until the Guaranteed Obligations
(other than contingent indemnification obligations with respect to unasserted
claims) have been indefeasibly paid in full in cash and the Commitments have
been terminated, it being expressly recognized and agreed by all parties hereto
that the Subsidiary Guarantor’s right of contribution arising pursuant to this
Section 2.03 against any other Subsidiary Guarantor shall be expressly junior
and subordinate to such other Subsidiary Guarantor’s obligations and liabilities
in respect of the Guaranteed Obligations and any other obligations owing under
any Subsidiary Guaranty. All parties hereto recognize and agree that, except for
any right of contribution arising pursuant to this Section 2.03, each Subsidiary
Guarantor who makes any payment in respect of the Guaranteed Obligations shall
have no right of contribution or subrogation against any other Subsidiary
Guarantor in respect of such payment. The Subsidiary Guarantor recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, the Subsidiary Guarantor has the right to waive its contribution
right against any other Subsidiary Guarantor to the extent that after giving
effect to such waiver the Subsidiary Guarantor would remain solvent, in the
determination of the Required Lenders.

 

3

--------------------------------------------------------------------------------



 

Section 2.04                            Discharge; Reinstatement in Certain
Circumstances.  Subject to Section 4.06, the Subsidiary Guarantor’s obligations
under this Article II shall remain in full force and effect until the
Commitments are terminated and the principal of and interest on the Loans and
all other amounts payable by the Borrower under the Loan Documents shall have
been paid in full in cash. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower under any Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any other Obligor or otherwise, the
Subsidiary Guarantor’s obligations under this Article II with respect to such
payment shall be reinstated at such time as though such payment had become due
but had not been made at such time.

 

Section 2.05                            Waiver.  The Subsidiary Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any other Obligor or any other Person.

 

Section 2.06                            Subrogation and Contribution.  (a)  The
Subsidiary Guarantor irrevocably waives any and all rights to which it may be
entitled, by operation of law or otherwise, upon making any payment hereunder
(i) to be subrogated to the rights of the payee against the Borrower with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any other Obligor in respect thereof or (ii) to receive any payment, in the
nature of contribution or for any other reason, from any other Obligor with
respect to such payment.

 

(b)                                 Notwithstanding the provision of subsection
(a) of this Section 2.06, the Subsidiary Guarantor shall have and be entitled to
(i) all rights of subrogation or contribution otherwise provided by law in
respect of any payment it may make or be obligated to make under this Subsidiary
Guaranty and (ii) all claims (as defined under Chapter 11 of Title 11 of the
United States Code, as amended, or any successor statute (the “Bankruptcy
Code”)) it would have against any Obligor or any other Subsidiary Guarantor
(each an “Other Party”) in the absence of subsection (a) of this Section 2.06
and to assert and enforce the same, in each case on and after, but at no time
prior to, the date (the “Subrogation Trigger Date”) which is one year and five
days after the Maturity Date if, but only if, (x) no Default or Event of Default
of the type described in Article VI of the Amended and Restated Credit Agreement
with respect to the relevant Other Party has existed at any time on and after
the Subrogation Trigger Date and (y) the existence of the Subsidiary Guarantor’s
rights under this clause (b) would not make the Subsidiary Guarantor a creditor
(as defined in the Bankruptcy Code) of such Other Party in any insolvency,
bankruptcy, reorganization or similar proceeding commenced on or prior to the
Subrogation Trigger Date.

 

Section 2.07                            Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by the Borrower under the Loan
Documents is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Loan Documents shall nonetheless be payable by the Subsidiary Guarantor
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.

 

4

--------------------------------------------------------------------------------



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Subsidiary Guarantor represents and warrants to the Administrative Agent and
the Lenders that:

 

Section 3.01                            Corporate Existence and Power.  The
Subsidiary Guarantor is a corporation duly incorporated, validly existing and in
good standing under the laws of
[                                                      ].

 

Section 3.02                            Corporate and Governmental
Authorization; No Contravention.  The execution, delivery and performance by the
Subsidiary Guarantor of this Subsidiary Guaranty:

 

(a)                                 are within the Subsidiary Guarantor’s
corporate powers;

 

(b)                                 have been duly authorized by all necessary
corporate action on the part of the Subsidiary Guarantor;

 

(c)                                  require no action by or in respect of, or
filing with, any Governmental Authority on the part of the Subsidiary Guarantor;
and

 

(d)                                 do not contravene, or constitute a default
by the Subsidiary Guarantor under, any provision of (i) applicable law or
regulation, (ii) the certificate of incorporation, by-laws or other constitutive
documents of the Subsidiary Guarantor, or (iii) any agreement or instrument
evidencing or governing Debt of the Subsidiary Guarantor or any other material
agreement, judgment, injunction, order, decree or other instrument binding upon
the Subsidiary Guarantor.

 

Section 3.03                            Binding Effect.  This Subsidiary
Guaranty constitutes a valid and binding obligation of the Subsidiary Guarantor.

 

Section 3.04                            Not an Investment Company.  The
Subsidiary Guarantor is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01                            Notices.  All notices, requests and
other communications to be made to or by the Subsidiary Guarantor hereunder
shall be in writing (including, without limitation, bank wire, telex, facsimile
transmission or similar writing) and shall be given: (a) if to the Subsidiary
Guarantor, to it at its address or facsimile number set forth on the signature
pages hereof or such other address or facsimile number as the Subsidiary
Guarantor may hereafter specify for the purpose by notice to the Administrative
Agent and (b) if to any party to the Amended and Restated Credit Agreement, to
it at its address or facsimile number for notices specified in or pursuant to
the Amended and Restated Credit Agreement. Each such notice, request or other

 

5

--------------------------------------------------------------------------------



 

communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile transmission number specified in this Section
4.01 and electronic, telephonic or other appropriate confirmation of receipt
thereof is received by the sender, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02                            No Waiver.  No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or privilege
under this Subsidiary Guaranty or any other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 4.03                            Amendments and Waivers.  Any provision
of this Subsidiary Guaranty may be amended or waived if, and only if, such
amendment or waiver is entered into in accordance with Section 10.02 of the
Amended and Restated Credit Agreement.

 

Section 4.04                            Successors and Assigns.  This Subsidiary
Guaranty is for the benefit of the Lenders and the Administrative Agent and
their respective successors and assigns and in the event of an assignment of the
Loans, the Notes or other amounts payable under the Loan Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness. All the provisions of this Subsidiary
Guaranty shall be binding upon the Subsidiary Guarantor and its successors and
assigns.

 

Section 4.05                            Taxes.  All payments by the Subsidiary
Guarantor hereunder shall be made free and clear of Taxes and otherwise in
accordance with Section 9.05 of the Amended and Restated Credit Agreement (which
Section, including but not limited to the indemnification provisions contained
therein, is hereby incorporated by reference as if set forth herein, provided
that each reference contained therein to any other Obligor shall be a reference
to the Subsidiary Guarantor).

 

Section 4.06                            Effectiveness.  (a)  This Subsidiary
Guaranty shall become effective when the Administrative Agent shall have
received a counterpart hereof signed by the Subsidiary Guarantor.

 

(b)                                 The Subsidiary Guarantor may at any time
elect to terminate this Subsidiary Guaranty and its obligations hereunder if (i)
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and (ii) at such time the Subsidiary Guarantor does not have
in effect a guarantee the effect of which would require the Subsidiary Guarantor
to be a Subsidiary Guarantor under the terms of Section 5.12 of the Amended and
Restated Credit Agreement. If the Subsidiary Guarantor so elects to terminate
this Subsidiary Guaranty, it shall give the Administrative Agent notice to such
effect, which notice shall be accompanied by a certificate of a Responsible
Officer to the effect that, after giving effect to such termination, no Default
or Event of Default shall have occurred and be continuing. The Administrative
Agent may conclusively rely on such certificate. Upon receipt of such notice and
such certificate,

 

6

--------------------------------------------------------------------------------



 

unless the Administrative Agent determines that a Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall promptly
deliver to the Subsidiary Guarantor the counterpart of this Subsidiary Guaranty
delivered to the Administrative Agent pursuant to Section 4.06(a), and upon such
delivery this Subsidiary Guaranty shall terminate and the Subsidiary Guarantor
shall have no further obligations hereunder. In addition to the foregoing, this
Subsidiary Guaranty may be terminated and released in accordance with the terms
of the eighth paragraph of Article VII of the Amended and Restated Credit
Agreement.

 

Section 4.07                            GOVERNING LAW; SUBMISSION TO
JURISDICTION.  (a)  THIS SUBSIDIARY GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. THE SUBSIDIARY GUARANTOR
HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
NEW YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE
SUBSIDIARY GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS SUBSIDIARY GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST THE OBLIGORS OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(b)                                 If the Subsidiary Guarantor is not organized
under the laws of the United States of America or a State thereof:

 

(i)                                     Appointment of Agent for Service of
Process. The Subsidiary Guarantor hereby irrevocably designates and appoints CT
Corporation System having an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 as its authorized agent, to accept and acknowledge on its
behalf, service or any and all process which may be served in any suit, action
or proceeding of the nature referred to in subsection (a) above in any federal
or New York State court sitting in New York City. The Subsidiary Guarantor
represents and warrants that such agent has agreed in writing to accept such
appointment and that a true copy of such designation and acceptance has been
delivered to the Administrative Agent. Such designation and appointment shall be
irrevocable until all principal and interest and all other amounts payable
hereunder shall have been paid in full in accordance with the provisions hereof.
If such agent shall cease so to act, the Subsidiary Guarantor covenants and
agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

 

7

--------------------------------------------------------------------------------



 

(ii)                                  Service of Process. The Subsidiary
Guarantor hereby consents to process being served in any suit, action, or
proceeding of the nature referred to in subsection (a) above in any federal or
New York State court sitting in New York City by service of process upon the
agent of the Subsidiary Guarantor, as the case may be, for service of process in
such jurisdiction appointed as provided in subsection (b)(i) above; provided
that, to the extent lawful and possible, written notice of said service upon
such agent shall be mailed by registered airmail, postage prepaid, return
receipt requested, to the Subsidiary Guarantor at its address specified on the
signature pages hereof or to any other address of which the Subsidiary Guarantor
shall have given written notice to the Administrative Agent. The Subsidiary
Guarantor irrevocably waives, to the fullest extent permitted by law, all claim
of error by reason of any such service and agrees that such service shall be
deemed in every respect effective service of process upon the Subsidiary
Guarantor in any such suit, action or proceeding and shall, to the fullest
extent permitted by law, be taken and held to be valid and personal service upon
and personal delivery to the Subsidiary Guarantor.

 

(iii)                               No Limitation on Service or Suit. Nothing in
this Section 4.07 shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or limit the right
of the Administrative Agent or any Lender to bring proceedings against the
Subsidiary Guarantor in the courts of any jurisdiction or jurisdictions.

 

(iv)                              Waiver of Immunities. To the extent permitted
by applicable law, if the Subsidiary Guarantor has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, the Subsidiary Guarantor hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
Subsidiary Guaranty. The Subsidiary Guarantor agrees that the waivers set forth
above shall be to the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States of America and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

 

Section 4.08                            WAIVER OF JURY TRIAL.  THE SUBSIDIARY
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09                            Judgment Currency.  If, under any
applicable law and whether pursuant to a judgment being made or registered
against the Subsidiary Guarantor or for any other reason, any payment under or
in connection with this Subsidiary Guaranty, is made or satisfied in a currency
(the “Other Currency”) other than that in which the relevant payment is due (the
“Required Currency”) then, to the extent that the payment (when converted into
the Required Currency at the rate of exchange on the date of payment or, if it
is not practicable for the party

 

8

--------------------------------------------------------------------------------



 

entitled thereto (the “Payee”) to purchase the Required Currency with the other
Currency on the date of payment, at the rate of exchange as soon thereafter as
it is practicable for it to do so) actually received by the Payee falls short of
the amount due under the terms of this Subsidiary Guaranty, the Subsidiary
Guarantor shall, to the extent permitted by law, as a separate and independent
obligation, indemnify and hold harmless the Payee against the amount of such
shortfall. For the purpose of this Section, “rate of exchange” means the rate at
which the Payee is able on the relevant date to purchase the Required Currency
with the Other Currency and shall take into account any premium and other costs
of exchange.

 

Section 4.10                            Subsidiary Guaranty and Loan Document. 
This Agreement constitutes a “Loan Document” and a “Subsidiary Guaranty”, and
the Subsidiary Guarantor constitutes a “Subsidiary Guarantor”, in each case, for
all purposes under the Amended and Restated Credit Agreement and the other Loan
Documents.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this instrument to be
duly executed by its authorized officer as of the date first above written.

 

 

[SUBSIDIARY GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

Facsimile Number:

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

[FORM OF] SOLVENCY CERTIFICATE

 

1.                                      This solvency certificate (this
“Certificate”) is being furnished pursuant to Section 4.01(e) of the Amended and
Restated Five-Year Senior Credit Agreement, dated as of November 14, 2018 (the
“Amended and Restated Credit Agreement”) among Tyco Electronics Group S.A. (the
“Borrower”), TE Connectivity Ltd. (the “Parent Guarantor”), Bank of America,
N.A., as Administrative Agent, and each Lender from time to time party thereto.
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Amended and Restated Credit Agreement.

 

2.                                      I, the undersigned, Chief Financial
Officer of the Parent Guarantor, do hereby certify, solely in my capacity as an
officer of the Parent Guarantor, and not in my individual capacity, on behalf of
the Parent Guarantor that, as of the Closing Date, the Parent Guarantor and its
Subsidiaries, taken as a whole, are Solvent.

 

3.                                      As used herein, the term “Solvent” means
with respect to any Person (or group of Persons) on a particular date, that on
such date (i) the value of the assets of such Person (or group of Persons) is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person (or group of Persons), (ii) such Person
(or group of Persons) is able to pay its debts, other liabilities, contingent
liabilities and other commitments as they become due in the normal course of
business, (iii) such Person (or group of Persons) does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s (or
group of Person’s) ability to pay as such debts and liabilities mature, and (iv)
such Person (or group of Persons) is not engaged in a business or a transaction
for which such Person’s (or group of Person’s) assets (after giving effect to
any engagement in such business or transaction) would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person (or group of Persons) is engaged.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have executed this Certificate this 14th day of November,
2018.

 

 

 

 

 

Name:

 

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------